 OF NATIONAL LABORRELATIONS BOARD160DECISIONSSchedule BW. E. Rule, Jr.V. L. AldermanllA. E. HerchmanSchedule CLucians RodriquezW. B. McCrearyFrancisco ValenzuelaW. A. CatesJose GonzalesT. B. HendersonLewis R. TuckerC. L. MorrowJ. R. UristaV. L. SmithAcie HendersonW. E. RuleL. M. SmithC. L. ReavisJohn MullinsMiguel FrancoM. C. PowellFrank DrummondJames PriceR. L. WalkerN. F. RobersonF. H. WellingM. C. BellF. F. CoughranH. L. JonesJ. A. BettisA. M. CoplenEugene AllisonV. H. LindseyJ. I. ChappellCONNECTICUT CHEMICAL RESEARCH CORPORATIONandKATHERINECLEVELAND, GEORGIA DECLEMENT, ANTOINETrE GALLANT, ELEANORJASTER,ANTHONY KRAFTCHICK,MARY KRAFTCHICK,MORRISKRONISH, ROSE KUBIC, CORA LALUNA, MARY PANICCIA, ROSE PETRO,DOROTHY PRIMROSE, MILDRED SHEMETH, DORA VAN GELDER, ANDOTHERS SIMILARLY SITUATED.Case No. 2-CA-590. February 20,1952Decision and OrderOn August 13, 1951, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief.TheRespondent also requested oral argument.This request is herebydenied, as the record, exceptions, and brief, in our opinion, adequatelypresent the issues and the positions of the parties.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Inter-1The Respondent, in its brief,contends that prejudicial error and denial of due processresulted from the Trial Examiner's refusal to compel the General Counsel to produceaffidavits of Edward Helfer, a former official of the Respondent who testified for the98 NLRB No. 33. CONNECTICUT CHEMICAL RESEARCH CORPORATION161mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings,2 conclusions, and recommen-dations of the Trial Examiner, with the following additions :1:The Trial Examiner found that Plant Manager Luth's promisesof benefits to the employees on December 13, 1949, were violative ofSection 8 (a) (1) of the Act.He refused to base a finding of viola-tion of this section of the Act upon alleged acts of interrogationby the Respondent because this conduct was not alleged as unlawfulin the complaint and as such was not litigated. In the absence ofexceptions to these determinations, we hereby adopt them withoutfurther comment.2.For the reasons fully set forth in the Intermediate Report, wefind, as did the Trial Examiner, that the Respondent violated Section'8 (a) (1) and (3) of the Act by its discriminatory layoff of '39employees on December 8, 1949, and its refusal thereafter to rein-state 23 of those employees. In so finding, we rely, like the TrialExaminer, on the credited testimony of former Vice-President Helfer.We find without merit the Respondent's exceptions to this and othercredibility determinations by the Trial Examiner.The Board willnot overrule a Trial Examiner's resolution of credibility unless a clearpreponderance of all the relevant evidence convinces the Board thatthe Trial Examiner was in error.3No such conclusion is here war-ranted, and we therefore adopt the Trial Examiner's credibility deter-mination and the findings based thereon .4General CounselThe Respondent's attorney desired to use the affidavits in cross-examin-ing Helfer.Helfer did not use the affidavits on the stand,nor were they referred to bythe General CounselWe find that the Trial Examiner's ruling was not an abuse of hisdiscretion,and that there was neither prejudicial error nor denial of due process.FultonRag & CottonMslls,79 NLRB 939.enforced 180 F. 2d 68(C. A 10);N. L. R. B.v Quest-Shon Malk BrassiereCo, 185 F. 2d 285 (C. A 2), cert. den. 342 U. S. 812;N. L. R. B. vGlobe Wireless,Ltd,193 F.2d 748(C. A. 9). Cf.Goldinan v. United States,316 U. S. 129.2The Intermediate Report contains certain minor misstatements of fact or Inadvertenceswhich affect neither the Trial Examiner's ultimate conclusions nor our concurrence therein.In this connection we note,for example:(a)Employee Salvatore Ciatto,who was a unionmember,was inadvertently omitted from the lists and computations of employees laidoff on December 8 and reinstated on December 13; (b) employee Edith Dixon was incor-mectly found by the Trial Examiner to have been at the December 9 meeting; and (c) the90-percent figure referred to by the Trial Examiner in his final conclusions on Section 8(a) (3) violations relates not to the percentage of union members who were dischargedand not reinstated,but to the percentage of union members among the employees dischargedand not reinstated8 Standard Dry Wall Products,Inc.,91 NLRB 544, enforced 188 F. 2d 362(C. A. 3).4The Respondent also excepts,inter alia,to the Trial Examiner's conclusion that Runyonand Beauregard were representatives of management whose actions and knowledge areattributable to the Respondent.We agree with the Trial Examiner's conclusion. In anyevent,we note that other factors fully set out in the Intermediate Report, such as thesmall size of the plant, the observation by admitted management representatives ofemployees at the December 9 meeting,and the disproportionate number of union membersselected for layoff and not recalled,establish the Respondent's knowledge of union activitiesand membershipeven without.finding Runyon and Beauregard to be management repre-sentatives. 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDOrderUpon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent,Connecticut ChemicalResearch Corporation,Bridgeport,Connecticut, its officers,agentssuccessors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees by discriminatorily discharging and laying off or failingto reinstate any of their employees,or by discriminating in any othermanner in regard to their hire or tenure of employment,or any termor condition of employment.(b)By means of promises of improvements in terms and conditionsof employment or by promises of wage increases,or in any othermanner interfering with,restraining,or coercing their employees in theexercise of their right to self-organization,to form labor organizations,to join or assist any labor organization,to bargain collectively throughrepresentatives of their own choosing,to engage in other concertedactivities for the purposes of collective bargaining or other mutual aidor protection,and to refrain from any or all such activities,exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to the employees listed in Appendix A, attached hereto,immediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to- their seniority and otherrights and privileges.(b)Make whole the employees listed in Appendix B, attachedhereto, for any loss of pay each may have suffered by reason of the dis-crimination against him, in the manner set forth in the section of theIntermediate Report entitled"The Remedy."(c)Post at its plant in Bridgeport,Connecticut,copies of the noticeattached hereto and marked"Appendix C." 5 Copies of such notice,to be furnished by the Regional Director for the Second Region,shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by theIn theevent thatthisOrderis enforced by a decree of a United StatesCourt ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder." CONNECTICUT CHEMICALRESEARCH CORPORATION168Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due, and theright of reinstatement under the terms of this Order.(e)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, what steps the`Respondent has taken to comply herewith.Katherine ClevelandGeorgia De ClementHazel GagneAntoinette GallantEleanor JasterAnthony KraftchickMary KraftchickMorris KronishRose KubicCora La LunaLeona LoweAnn MuchandAppendix AMary PanicciaRose PetroDorothy PrimroseEmma RayMildred ShemethSusie SmartJennie SzerchRose TarezelyGrace ThebaultDora Van GelderBlanche Wasnerowicz9Helen BabeyMary BeauregardKatherine ClevelandGeorgia De ClementEdith DixonLillian DonagherMary DowningHenry FaisonHazel GagneAntoinette GallantEleanor JasterAnthony KraftchickMary KraftchickMorris KronishRose KubicCora La LunaMartha LongLeona LoweEdward MulvaneyAppendix BAnn MuchandMary PanicciaRose PetroDorothy PrimroseEmma RayRose RiceGenevieve RomanoskiFlorence RunyonInez SaucierKatherine ScullyWilliam SheeheyMildred ShemethSusie SmartJennie SzerchRoseTarezelyGrace ThebaultStella UlatowskiDora Van GelderBlanche Wasnerowicz 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix CNOTICE To ALLEMPLOYEEsPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in any labor organiza-tion of our ' employees by discriminatorily discharging, layingoff, or failing to reinstate any or our employees, or by discrimi-nating in any other manner in regard to their hire or tenure ofemployment, or any term or condition of employment.WE WILL NOT by means of promises of improvement in termsand conditions of employment or by promises of wage increases,or in any other manner, interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations, to join or assist any labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection, and torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL offer to the following named employees immediateand full reinstatement to their former or substantially equilaventpositions,without prejudice to any seniority and other rightsand privileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimination against them:Katherine ClevelandMary PanicciaGeorgia De ClementRose PetroHazel GagneDorothy PrimroseAntoinette GallantEmma RayEleanor JasterMildred ShemethAnthony KraftchickSusie SmartMary KraftchickJennie SzerchMorris KronishRose TarezelyRose KubicGrace ThebaultCora La LunaDora Van GelderLeona LoweBlanche WasnerowiczAnn MuchandWE WILL make whole the following named employees forany loss 'of pay suffered as a result of the discrimination againstthem : CONNECTICUT CHEMICAL RESEARCH CORPORATION165Helen Babey 'Rose RiceMary BeauregardGenevieve RomanoskiEdith DixonFlorence RunyonLillian DonagherInez SaucierMary DowningKatherine ScullyHenry FaisonWilliam SheeheyMartha LongStella UlatowskiEdward MulvaneyAll our employees are free to become or refrain from becomingmembers of any labor organization, except to the extent that the rightto refrain may be affected by a lawful agreement requiring membershipin a labor organization as a condition of employment.CONNECTICUT CHEMICAL RESEARCH CORP.,Employer.By --------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon 14 charges duly filed on January 18, 1949, by Katherine Cleveland, anindividual, and 13 other individuals also named in the heading of the case,herein called the Complainants, the General Counsel of the National Labor Re-lations Board' by the Regional Director for the Second Region (New York, NewYork), issued his complaint dated March 12, 1951, against Connecticut ChemicalResearch Corporation, herein called the Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, herein called the Act.Copies of the charges,the complaint, and a notice of hearing, and order postponing the date of hearing,were duly served on Respondent and the Complainants.With respect to unfair labor practices, the complaint alleged in substance thatRespondent discriminated against 38 named employees, including the 14 Com-plainants, because of their union interest, membership, and activities in violationof Section 8 (a) (1) and (3) of the Act, and engaged in independent violationsof Section 8 (a) (1) of the Act by specifically enumerated acts and conduct.Respondent filed an answer on May 8, 1951,2 in,which it admitted the juris-dictional allegations of the complaint, expressed insufficient knowledge or in-'The General Counsel and his representatives at the hearing will be called herein theGeneral Counsel;the National Labor Relations Board, the Board.2I overruled objections of the General Counsel to the filing of the answer and deniedhis motion, based on Section 102.20 of the Regulations of the Board, that the allegationsof the complaint shall be taken as proved and be deemed to be admitted to be true becauseof Respondent's failing to file its answer within the time prescribed by the regulationsCf.Maryland Dry Dock Company,88 NLRB 1305. In the event I exceeded a Trial Exami-ner's authority in allowing late filing, it is recommended that the Board allow Respondentto file its answer late.99846-vol. 98-5:1-12 166DECISIONSOF NATIONALLABOR RELATIONS BOARDformation upon which to form a belief as to whether District 50, United MineWorkers of America,' is a labor organization within the meaning of Section 2 (5)of the Act, and denied the commission of the Alleged unfair labor practices.Thereafter on May 14, 1951, Respondent presented and was allowed to file a"More Particular Statement." in response to an oral request made at the hearingby the General Counsel, asseverating that plans necessitating a temporary layoffof employees had been made prior to the time representatives of the Union ap-peared-at its plant on December 8, 1948, and that pursuant to such plans all buta few production employees were laid off temporarily on said date and a largenumber recalled on December 13, 1948, without reference to union membership,of which Respondent had no knowledge, and without discriminatory intent.Pursuant to notice a hearing was held at Bridgeport, Connecticut, from May 8through May 22, 1951, before Stephen S. Bean, the undersigned Trial Examinerduly designated by the Chief Trial Examiner.All parties were represented atthe hearing where full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues, to argue orally onthe record, and to file briefs and/or proposed findings of fact and conclusions oflaw, were afforded them.On May 10, 1951, it appearing during the cross-examination of one Edward R.Helfer called as a witness by and on behalf of the General Counsel that Helferhad talked with a Board field examiner and had signed a statement in May orJune 1949, counsel for Respondent asked the General Counsel if he had the 1949statement.Upon the declination of General Counsel to answer, counsel for theRespondent requested me to direct that the General Counsel make such statementavailable for examination.before my having ruled on the request and after acolloquy between counsel and the Trial Examiner, counsel for Respondentbrought out in further cross-examination of Helfer that he had also talked withthe Board field examiner and another employee of the Board in June or July1950 and at that time signed a second statement which he delivered to the fieldexaminer.Thereupon counsel for Respondent renewed his request with respectto the 1949 statement and asked me to direct General Counsel to make bothstatements available for examination. I denied the requests of Respondent afterGeneral Counsel had declined to turn over the statementsSubsequently on thesame day, counsel for Respondent addressed a request to the General Counsel inWashington for permission for the production of the documents in question andon May 15, 1951, while the hearing was still in progress, a denial of permissionwas received.Counsel for Respondent then moved that I request the GeneralCounsel to produce the documents.This motion was denied.At the request of counsel a view was taken of the premises of Respondent.After taking the evidence, the General Counsel's unopposed motion to conformthe pleadings to the proof was granted. General Counsel and Respondentargued the case orally.A date was fixed for the filing of briefs and/or proposedfindings of fact and conclusions of law.This date was later extended atRespondent's request.A brief was received from Respondent on June 19, 1951,and has been considered.Upon the entire record of the case and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF THERESPONDENTRespondent is and has been since October 3, 1947, a corporation duly organizedunder and existing by virtue of the laws of the State of Connecticut, maintaining8Herein District 50, United Mine Workersof America,is referred to as the Union. CONNECTICUT CHEMICALRESEARCH CORPORATION167its principal office and place of business in Bridgeport, Connecticut, where ithas continuously been engaged in the manufacture,sale, and distribution ofaerosol and related products.During the year 1950 Respondent, in the course and conduct of itsbusinessoperations, caused to be purchased, transferred, and delivered to its plant,chemicals, metal containers, cartons, and other materials valued in excess of$250,000,,of which approximately 75 percent was transported to said plant ininterstate commerce from States of the United States other than the State ofConnecticutDuring the same year Respondent, in the course and conduct ofits business operations, caused to be manufactured products valued in excessof $1,000,000, of which approximately 75 percent was transported from itsplant in interstate commerce to States of the United States other than the State,ofConnecticutThe Respondent admits that it is engaged in commerce withinthe meaning of the Act, and I so find.IITHE LABOR ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organization admittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Nature of Respondent's business and extent of its operationsInDecember 1948, the officers of Respondent were Lawrence Valenstein,president, Abe O. Samuels, executive vice president, Herbert R. Shepard, vicepresident in charge of research, Jack Schenberg, vice president and sales manager,and Edward R. Helfer, vice president in charge of production, procurement,and processing.About December 1, 1948, Lawson Luth entered Respondent'semployment and took over the production functions that had previously beenperformed by Helfer and the latter was assigned to engineering work. Luthremained with Respondent for 6 or 7 months.Helfer's connection with theCompany terminated in October 1949.The business was formed in the latter part of 1947. The first product man-ufactured after considerable experimentation was a low pressure insecticidebomb labeled "Hep" which began to be manufactured in February948FromMay 1, 1948, to July 3, 1948, total sales of this product amounted to $131,524 75During the spring of 1948, experimentation commenced on a low pressure fireextinguisher labeled "Hero" first sold in October 1948.The sales of this productincreased from $21,262.38 in October to $75,673.19 in November. In December1948 the sales of "Hero" were $56,924.59; in January 1949, $49,149.29; and inFebruary 1949, $66,371.76.The sales of "Hep" decreased from $62,63022 inJuly 1948 to $27,040.75 in August, to $25,861.30 in September, to $16,956.40 inOctober, and $9,978.54 in November 1948. Starting with December 1948, thesales of "Hep" increased from $22,118.70 to $29,244 87 in January 1949 and$44,733.88 in February 1949.Beginning in July 1948, Respondent commenced selling other products whichitmanufactured in amounts the dollar value of which is is not shown in theevidence (except for August 1948 when it sold a plastic spray to the value of$10,631.71).These products consisted of a plasticspray, anair-conditioner, anda moth proofer.The total dollar value of the Company's salesfor the periods indicated belowwas as follows : 168DECISIONSOF NATIONALLABOR RELATIONS BOARDOctober 4, 1948, to October 30, 1948____________________________ $37,971.87November 1, 1948, to December 4, 1948_________________________ 113, 629.85December 6,1948, to January 1,1949___________________________63,139.22January 3, 1949, to January 29,1949___________________________ 78,383. 36January 31, 1949 to February 26, 1949_________________________ 106, 529. 53February 28, 1949, to April 2, 1949_____________________________ 237, 586.71April 4, 1949, to April 30, 1949______________________________ 264, 363. 44The dollar volume of sale of products after July 2, 1949, was not shown'Between the weeks ending March 6, 1948, and December 4, 1948, the numberof persons employed by the Respondent had gradually increased, except forperiods in April and May and in July and in September, from 12 to 40.Duringthe week ending December 11, 1948, the we.;k with which we are particularlyconcerned in considering this case, 46 people were on Respondent's payrollsThe following week the number of employees was actually 23 although GeneralCounsel's Exhibit No. 4 indicates 16Thereafter the number increased steadilywith some weekly variations until the week ending November 9, 1949, with apeak of 82 indicated by General Counsel's Exhibit No. 4 during the week end-ing September 24, 1949.During the latter part of November and the month ofDecember 1949, only 15 or 16 names of employees appeared on the payroll.This number was gradually increased with weekly variations until the weekending September 9, 1950, with a maximum employment of 157 during the weekending April 15, 1950.During the latter part of September and the first halfof October 1950, the number of employees varied from 14 to 18. There is noevidence as to the number employed weekly subsequent to November 14, 1950,and January 13, 1951.During the period from February 1948 to March 1949, of180 people employed by Respondent, 109 had worked for 4 or more weeks.The total man hours worked from November 11 to December 4, 1948, was9383 50; from December 6, 1948, to January 1, 1949, 4033.75; from January 3, 1949,to January 29, 1949, 4713.75; from January 31, 1949, to February 26, 1949, 5632.75;from February 28, 1949, to April 2, 1949, 9765.50; and from April 4, 1949, toApril 30, 1949, 10886.Thereafter the total number of man hours worked decreased from May 2, 1949,down to May 28, 1949, to 8200 and to 6918 during the period May 30, 1949, toJuly 2, 1949.No evidence respecting the number of man hours worked subse-quent to July 2, 1949, was offered.During the period from the latter part of 1947 whenthe business was formed,to the latter part of 1948 it proceeded on a combined experimental and produc-tion basis with a reductionof emphasison the experimental features of opera-tions as the early complexities of financing and creating novel productsnecessi-tating new types of containers and appliances and the use of improvised4A paper prepared by Respondent setting forth total sales for three periods coveringapproximately April, May, and June, 1949, was handed the General Counsel and the TrialExaminer.Schenberg testified as to its contents but the paper did not become an exhibit.5The findings concerning the number of individuals in Respondent's employment beforeDecember1948 adverted to in this paragraph are based upon General Counsel'sExhibitNo. 4 prepared by and procured from Respondent, which exhibit was admitted withoutobjection.There is aninsolubleinconsistency in the figure of 37 as given in this exhibit asthe number of people who were on Respondent's payroll during the week ending December11, 1948, which casts doubt on the accuracy of the figures supplied for other weeks.Asappears elsewhere in this Report, 38 employees were laid off on December 8, 1948, none ofwhom was reinstated before December 13 and, in addition, Respondent retained, exclusiveof a shipper,8 persons,2 of whom exercised some supervisory functions, who worked onDecember9 and 10, thus establishingthe figure of 46.-However, I believe that the exhibit in question fairly reflects the trend and flux of employ-ment, and whatever misstatementof fact it may contain in no way affectsmy ultimateconclusions. CONNECTICUT CHEMICAL RESEARCH CORPORATION169machinery and the attendant mechanical problems, became gradually althoughnot completely to be solved.B. Union activities and alleged resultant discriminationOn December 6, 1948, Katherine Cleveland, who had entered Respondent'semployas an assembler under ForemanLowell Daniels on October 25, 1948,and who learned from fellow employees that they were interested in joininga union,communicated with William J. Foley, national representative of theUnion.Foley was acquainted with Mrs. Cleveland's husband, Robert Cleveland,who had formerly been a union organizer. The following morning Foley droveCleveland and her husband to the plant where Foley met and handed employeeDorothy Primrose a number of union membership application cards, gave herinstructions with respect to procuring signatures, and arranged to meet Cleve-land, Primrose, and as many other employees as it might be possible to interest,at Liptak's restaurant, near Respondent's plant, at noon the same day, Decem-ber 7, 1948.Several women employees, signed the cards during a morning restperiod and at noon, 10 to 15 female employees met at the restaurant with Foleyand John W. Mannes, also a representative for the Union. The employeesvoiced complaints concerning their work and stated that practically all ofthe production workers were ready to join the Union. Foley and Mannesaddressed those present and announced that another meeting would be held thesame day in the same room in the restaurant at the close of work after 3: 30p.m. at which time the remainder of those interested in joining the Unionmight appear and an account taken of the number of application cards actuallysigned.Present in the room at noon, and within hearing distance of the groupwho attended the first meeting, was Mary Beauregard, another employee whomCleveland and Primrose had regarded as a supervisor because she worked inthe capacity of a floorlady and had abstained from approaching.After 3: - 30,the second meeting was attended by 8 or 10 additional employees as well as bymany who had been present at noon. Thirty signed union application andauthorization cards were delivered to Foley.The Union's regional director, Walter Brock, was present at this meetingand the employees were informed by the union representatives that they thenknew the Union had been designated by a majority of Respondent's employeesas their collective bargaining representative and that they would seek recognitionthe following morning, December 8, 1948.At about 10 a. in., Wednesday, December 8, 1948, Foley and Mannes went toRespondent's plant to request recognition.They were informed that ExecutiveVice President Samuels was in Chicago.Upon reflection they decided to seekameeting with whoever was in charge in Samuel's absence and gainedadmissionto Vice President Schenberg's office where they informed him of thepurpose of their visit. Schenberg, whose manner was described with alliterativekeenness by Mannes, as "cordial but confused," stated he did not know (what todo) about it and said he would send for Lawson Luth whom he described assuperintendent.Schenberg left the office for.a brief period and returned withLutb.Foley and Mannes explained to the latter who they were and whatthey wanted.Luth stated he did not know anything about a union coming in,that he had dealt withunionsbefore and that he was againstunions and didnot like them. Schenberg said he had no authority to grant recognition andthat Foley andManneswould have to await Samuel's return to Bridgeport.Foley and Mannes asked Schenberg and Luth to refrain from antiunionmeasuresand discrimination and not to lay off any employees pending Samuel'sreturnat the end of the week. Luth then said he had been thinking of laying off six 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDto eight employees because of tardiness and absenteeism and waved a sheet ofpaper he held in his hand without indicating its contents.Foley and Mannesrequested Luth to retain the people he had been thinking of laying off on: aprobationary basis and to warn them against tardiness and absenteeism.Luthmade no definite promise in this regard.After the meeting Foley told one ofRespondent's employees, Luth had mentioned laying off six or eight people.After noon on December 8, Foreman Daniels ° told Cleveland and employeeInez Saucier with whom he was friendly that the plant was going to be shut down.Just after lunch, Foreman George Lichac' told a number of employees whilestanding in front of a bench where Primrose worked that 8 or 9 employees weregoing to be laid off and that they were going to be called back later. Shortlybefore the usual 3: 30 quitting time, Vice President Shepard told the girlswprking on the same assembly line with Cleveland that the plant was beingshut down and handed them their pay. That afternoon, December 8, 1948, 38employees were laid off.The 15 following employees were reinstated on De-cember 13, 1948: Helen Babey, Dorothy Beauregard, Edith Dixon, LillianDonagher,Mary Downing, Henry Faison, Martha Long, Edward Mulvaney,Rose Rice, Genevieve Romanoski, Florence Runyon, Inez Saucier, KatherineScully,William Sheehy, and Stella Ulatowski.None of this group signed charges.Of the 15, the 7 who had signed unioncards were Babey, Dixon, Donagher, Faison, Rice, Romanoski, and Saucier.The 23 following employees who were also laid off on December 8, 1948, havenot been reinstated : Katherine Cleveland, Georgia De Clement, AntoinetteGallant, Eleanor Jaster, Anthony Kraftchick, Mary Kraftchick, Morris Kronish,Rose Kubic, Cora La Luna, Mary Paniccia, Rose Petro, Dorothy Primrose,Mildred Shemeth, Dora Van Gelder, Hazel Gagne, Leona Lowe, Ann Muchand,Emma Ray, Susie Smart, Jennie Szerch ((Szuch) , Rose Tarezely, Grace Thebault,and Blanche Wasneowicz. Of this group all but 9, to wit : Gagne, Lowe,Muchand, Ray, Smart, Szerch, Tarezely, Thebault, and Wasneowicz, signedcharges on December 13, 1948. All of these 23 had signed union cards withthe exception of Muchand and Ray.Employees not laid off were Marilyn Meyers,Madie Rogers, Florence Thibeault (not to be confused with Grace Thebault),Carmen Biazzo, Edward Hall, Harold Heavey, George Lichac, and Lowell!Daniels.Of this number Hall was the sole signatory to a union membershipapplication and authorization form.Upon learning of the layoff during the early evening of December 8, Foleywith assistance from union members notified all the employees it was possibleto reach, to meet in front of Respondent's plant early the following morning.Starting at about 6: 45 a. in. and continuing until about 9: 30 a. in. on December 9,20 employees together with Foley, Brock, and Robert Cleveland gathered onthe sidewalk in front of the main entrance to the factory, leaving from time to.time in groups for coffee and to visit Thebault's home in the vicinity andreturning to the sidewalk.Of the 8 of the 15 employees who were calledback to work on December 13 and did not sign union cards, none were observedto have been present at this assemblage; of the 7 in this group of 15 who wererecalled on December 13 and who did sign cards Dixon, Donagher, and Romanoskiwere in attendance at the gathering in front of the plant on December 9.All of the 14 employees who were not called back to work on December 13,and who signed charges on that date, were present at this meeting on thee Daniels was not a witness.He was primarilya productionworker without power tohire, fire, discipline, or effectively to recommend such action. It was not shown that he-was a supervisory employee within themeaning ofthe Act.4Lichac did not testify.He was a chiefmechanic but was not shown to have been a.supervisoryemployee withinthe meaningof the Act. CONNECTICUT CHEMICALRESEARCH CORPORATION171morning of December 9. Of the total of 7 who did not sign charges but whohad signed union cards on December 7, out of the entire number of 23 who werelaid off on December 8 and not reinstated,Lowe, Thebault,and Wasneowiczwere noted among the employees who met in front of Respondent's plant on themorning of December 9.During the time its employees were congregating outside the factory theywere seen by various officials,foremen, and office workers,in the employ ofRespondent,including Vice President Helfer, and Luth and Foreman Danielswho entered the building together.Don Gaffney,'Respondent's head shipper and traffic manager, came to thefront door,stood on the step,asked employees what was going on and was toldthat they were having a union meeting.Gaffney replied that the people hadno business there, that they were no longer employees of Respondent, andthreatened to call the police andengagedwith Robert Cleveland in an argumentthat stopped just short of violence.Foreman George Lichac came outside andstood talking with some of the employees and Foley and Brock for a while.Two secretaries employed in Respondent's office were driven up in a car to apoint near the front door of the plant and were caused by the employees whowere outside to use the rear entrance.A near fist fight took place betweentheir driver and some of the crowd. As Foreman Daniels passed throughthe employees who were grouped together,he remarked that he did not thinkthey would ever do that to him.On January13, 1951,Respondent wrote "a number of people" who were laidoff on December 8, 1948,and not reinstated on December 13, 1948(as previouslypointed out,none who were not reinstated on December 13, 1948, were reemployedat any time thereafter),the following letter.Our sales have been steadily increasing.As you know,it is our practice,if possible,to attempt employment offormer employees of the Company.If you are available to accept employ-ment be good enough to apply at the factory in person for a reemploymentinterviewPlease ask for the writer between 9 and 10 a. in.on Wednesday,January 17 in the factory 6ffice.If for any reason you cannot accept employment,please be good enough tofill in the enclosed return card.If you do not appear or do not return theenclosed card we will automatically remove your name from our potentiallist of employees.Very truly yours,F. Zrauri,Personnel Department.Note: In accordance with our employment practices, all prospective em-ployeesmust pass necessary health examination before entry to ouremployment rolls.The returned card enclosed with the letter contained the following printing.I have received your letter of January 13. I cannot accept your offerfor employment for the following reasons.Then provided, were two boxes for checking, opposite one of which appearedthe words, "Presently employed at __________" and the other of which the words"Cannot because (indicate reason) --------------------- 118 Gaffney was not a witness.He could effectively recommend the hiring of people whohe thoughtknew the shipping end of thebusinessand had brought in one or two people whohad been hiredon his recommendation.I find he was a supervisory employee within themeaning ofthe Act. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.Union negotiations with Respondent concerning the allegeddisorinvinatary dischargesOn Monday, December 13, 1948,Foley and Mannes interviewed Executive VicePresident Samuels and repeatedthe requestfor recognition previously madeon December 8. Samuels stated he had no fundamental dislike for unions butthe time forrecognizinga union would not arrive until the plant gotinto full pro-duction in about a monthand thathe wouldbe ready todiscuss the subject aboutthe middle of January 1949.Mannes told Samuels he was convinced that theemployees were fired on December 8 because of union activities.Samuels saidthat such was not the case, thatthey were layoffs which were out ofhis jurisdic-tion,thatpurely something had gone wrong butthere was no connection betweenthe layoffs and the Union.Samuels addedthat allthese employees includingthe 6 or 8 referred to as being consideredfor layoff by Lath onDecember 8 wouldbe rehired and brought back when openings occurred.Foley toldSamuels thathe thought Respondent was only going to lay off 6 or 8 people and that Luth hadsaid everything would remain in status quo pending Samuels' return fromChicago.Samuels disclaimedany responsibility.Foley informed Samuels thatRespondent's conductin discharging38 employeeson December8 was a deliberateantiunionmove, thathe and Mannes had come in for the purpose of procuringrecognition for the Union and the same day Respondent closed down the plant.Samuels saidthe employees would be calledback on a seniority basis.Therewas some discussion regarding an election but no progress was made, the Unionnot at that time having been in compliancewith Section 9 (g) of the Act.Anothermeeting attendedby Foley andone Landino,alsoa representative ofthe Union,Samuels, andLuth washeld onMarch 9, 1949.Foleydrew attentionto the factthat some new girlshad been hiredsince December 13 and that Sam-uels had previously promisedhe would call people back according to seniority.Samuels first saidthathe had been out of towna lot thathe was both plant sales-man and plant head and thathe knewnothing about hiring.He later said thatitwas his business,he wouldhire ashe pleased and would have no union dictat-ing to him. Samuels furtherstated thatsome ofthoserehired onDecember 13,1948,may have been union members andFoleyrepliedthat their rehiring onthat datewas a cover-up ; that when Samuelsrealizedthe hastyaction he hadtaken, he rehired some people since the reason for Respondent's conduct wouldhave been too obvious if he had not recalled some union members. Samuelssaid as for the question as to whether people want to affiliate themselves withany kind of an organization,whether it be a lodgeor any other society, that isentirelyup tothem, as far as he was concerned,he felthis people were happyand he would not use any pressure to have them affiliatedwithany organization.4.Respondent's inquiries into and attitude toward employees' union interestsMary Beauregard and Florence Runyon were known as floorladies or leadgirls.Beauregard did the same work as employees on "the conveyor"but alsogave orders.In December1948, theyhad no authority to discipline or to hireor fire oreffectivelyrecommend such action. It does not appear that eitheroccupied a position involvingauthority to directother employees in their workin a manner requiringthe exerciseof independent judgment.On occasion, whenForemanVicePresident Helfer and Foremen George Lichac and Lowell Danielswere absenttheywould take over supervisory work,issue routine instructionsto other employees as to the modeof workperformance and were in a strategicposition to translate desires and policies of management to those employees.Althoughthey werethus identifiedwithmanagement,it is not alleged by the CONNECTICUT CHEMICAL RESEARCH CORPORATION173General Counsel or claimed by Respondent that Beauregard or Runyon weresupervisory employees within the meaning of the Act and I find out they werenot.*On December 7, after seeing a union application card in the rest room,Beauregard asked Primrose if she knew anyone who was passing out union cards.Beauregard also asked La Luna who had union cards or who had started theUnion. On December 13, Vice President Helfer asked Beauregard and Runyonif they had anything to do with the Union, if they knew who was in the Unionand who had started it.Runyon, who had noticed the cards going around andhad seen different girls with them, had made inquiries of Katherine Scully andpossibly of other employees about the Union. Scully stated that Beauregardand Runyon were not supposed to know about the Union because floorladies orgroup leaders were not allowed to join. Because of the close identificationof Beauregard and Runyon with management and the fact that their inquiriesof Primrose, La Luna, Scully, and possibly others who obviously regardedBeauregard and Runyon as supervisors and looked to them for guidance respect-ing Respondent's policies, was followed by Helfer asking them if they knew whowas in the Union and who had started it, I consider that their conduct wasattributable to and acquiesced in by Respondent"On December 13, Luth, undisputably a supervisory employee, called togetherin the toolroom the employees who had been reinstated on that day and told themin the presence of Samuels and Foreman George Lichac that he had dealt withunions before; that he did not care for them and he did not think he wantedto bother with them ; that the employees did not need any union ; that thegirlswould have better working conditions ; that a lunch would be provided,and that he was going to hold a Christmas party. At the Christmas party,Donagher and other girls, during a conversation with Samuels and Shepard,were told by Samuels that he had not visited them in the shop because there hadbeen a little trouble there with other men telling him what to do about a unionand that he felt better now that it was all over.Further testimony respecting Respondent's attitude toward the Union will beoutlined in the following subdivision of this Report.E.Reasons asserted by Respondent for the layoffs and failure to recall:Conflicts in testimony-There is but little dispute concerning the facts set forth in the foregoingparagraphs A, B, C, and D of this Section III."9 It appears from the evidence that several months later these two employees attained thestature of supervisors.'a SeeSioum City Brewing Company,82 NLRB 1061, 1063."Up to this point the principal and the only fundamentally material denials are those ofLuth, who testified he did not say to Foley and Mannes, as they claimed, that he was againstunions and did not like them, and those contained in evidence offered by Respondent to theeffect that before being approached by Foley and Mannes it had already planned a temporaryshutdown of its production line to be followed by only a partial recall of production workersand that the list of employees to be involved in such layoff and recall was incomplete at thetime of the December 8, 1948, visit of the Union's representatives. In the face of the testi-mony of Foley and Mannes as well as the not specifically denied testimony of Donagher andof Romanski, both of whom were recalled to work on December 13, 1948, and the latter ofwhom was called as a witness by Respondent, to the effect that Luth made essentiallysimilarstatements concerning his attitude toward unions at the time the returning employ-ees were called together, not to mention the testimony, later to he discussed, of Helferrelative to the position of Luth and Respondent's officers toward the Union, I am satisfiedthat Luth did state in substance that he disliked unions, was against them, and that he didnot care to bother or deal with them.The contention that the decision to lay off and laterrecall but part of the production employees wasa fait accomplibefore the Foley, Mannes,Schenberg,-Luth session will subsequently be considered. 174-DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe testimony concerning the reasons for Respondent's conduct in laying off38 employees on the afternoon of December 8, 1948, and thereafter calling back15 on December 13, 1948, and either failing or refusing to rehire the remaining23 or to communicate with them before January 13, 1951, with respect to theiravailability for employment and applications for a reemployment interview,is in sharp conflict.On one side we find arrayed 5 former employees and aformer vice president of Respondent, and 2 union representatives, and on theother side, the executive vice president, 2 vice presidents of Respondent, and itssuperintendent.In addition, 1 present supervisor, 1 former supervisor, and 2former employees 12 of Respondent gave testimony which either tended to supportin part and refute in part both the General Counsel's case and the Respondent'scase or was of no probative value.Evidence seeking to impeach the credibilityof Respondent's former vice president who testified adversely to Respondentwas given by the seventeenth and remaining witness.Respondent generally adduced evidence in support of its "more particular-statement."Samuels testified that during 1948 clue to the complexities involvedin the experimental nature of the business and the attendant mechanical prob-lems, the plant on occasion had to be shut down and employees laid off sometimesfor' i/2 day, sometimes for 2 or 3 days and once probably for a couple of weeksin April or May, that recognizing the need of more experienced plant manage-ment he called in Luth to make a survey in October 1948, and received a prelimi-.nary report, and that he hired Luth as plant manager about December 1, 1948.Samuels further testified that he left Bridgeport on a western trip on December2,3,or 4, 1948; that before he left Luth made recommendations on Decem-ber 2 or 3, and it was decided that on no specific date within a few days or-just as quickly as Luth could figure out how to make corrections in unbalance,ofraw material components, in sorting out defective parts, in physical working-conditions, and in the condition of equipment, production should be stopped,in order to make such corrections and to select people enabling more efficient-operation.He also testified that Schenberg telephoned him in Chicago statingunion representatives had informed him the plant was basically 100 percentunionized ; that Schenberg was concerned about laying off any people and did not-know what action to take in lieu of Samuels' arrangements with Luth and thathe told Schenberg whatever might be in the union picture should have no effecton proceeding with the things concerning which he had instructed Luth.Samuelsalso testified that on December 11, he was satisfied that enough had been done sothat assembling fire extinguishers on a limited scale could be started up anddecided to get hold of some 14 or 15 people by telephone or telegraph, whichpeople were needed in addition to the basic employees who had not been laid off,.and that the policy of recall was based upon seniority and regularity, but mostimportantly on capability and efficiency.Subsequently, in two talks with rep-resentatives of the Union, testified Samuels, primarily about whether Respondentwas going to take back the employees that had been laid off, he told them Re-spondent would call back those that were capable and regular in their attendance-and would only call back people culled out for capability and reliability.Samuelsstill further testified that in January 1949 and maybe before, Respondent startedto bring in more production employees, that he knew of no efforts made beforeJanuary 1951 to rehire those employees included in the December 8 layoff whowere not taken back on December 13, 1948, and that Respondent had an indica-tion that newly hired employees would be more efficient than employees working"'There is some doubt as to whether one of these, Katherine Scully, is actuallya formeremployee, inasmuch as she was stillon the pay roll during the first week of the hearing. CONNECTICUTCHEMICALRESEARCH CORPORATION175for the Company at any particular time only to the extent of more careful:selection of new people.Schenberg testified that Sunday evening, December 5, 1948, Luth told himThewould let him knowwhen he wanted to make a layoff in connection withimproving plant conditions and on Tuesday, December 7, Luth told him hewanted to start making "these implementations" on Thursday ; that about 10: 30to 10: 45 a. m. Wednesday Foley and Mannes were shown in to his office and.requested recognition of the Union ; that he called Luth and introduced himto Foley and Mannes ; that Luth said Samuels was the man to contact andthat he had just come from a meeting wherein he was making a list of employeesto be laid off ; that he thought Luth mentioned that he had six or eight upto that time and he had not nearly completed it, the list ; that there was noreference to whether these people were being temporarily or permanently laidoff; that the union representatives advised Luth not to lay off anybody untilthey had talked to Samuels, that there was no reference to what it was plannedto do that day ; that after Foley and Mannes left he discussed with Luth andShepard the question of checking with Samuels, taking into account the Union'swarning about laying people off, that he telephoned Samuels who said he sawno reason for not going ahead with the plan, and that the layoffs would be based,on absenteeism, length of service, etc.Luth testified that during the course of 21/2 days he spent at Respondent'splant in October 1948, he observed inefficient and disorderly conditions ; thathe entered Respondent's employ December 1, 1948, and consumed his first few-days at the plant going from operation to operation, making time studies,observing mechanical operations ; that he noted the two assembly lines wereconflicting with one another and improper tooling, and that he observed pipesin dangerous positions and a check valve installation with an ununiform flow ;that during the period of the layoff he got safety valves installed as safety-measure in controlling freon under pressure, attached a new composition gasketto one of the measuring meters and changed the location of the conveyor andpunch press on the fire extinguisher line, and made a new punch and die to cor-rect the irregular piercing of lines ; that a few days after December 1 he recom-mended to Samuels ceasing operations for 4 or 5 days, if necessary,to make aphysical layout and get rid of deadwood, that Samuels accepted the recommenda-tion and suggested his talking with Schenberg to see if there were any ordersthat would have to be filled before operations ceased, that on Tuesday, December7,he told Schenberg he was going to close the production line for 2 workingdays between Wednesday night and Monday morning; that on the morningof December 8, be started to go over with Foreman George Lichac a list ofemployees which in Lichac's opinion and upon Luth's observation would not berecalled after the general layoff.Luth further testified that about 9: 30 a. m.,December 8, while Lichac and Runyon were furnishing him names of employeeswhich he wrote on a list "for the purpose of the fact (he) didn't think thatthese people would be recalled," he was called to Schenberg's office and met Foleyand Mannes whom he told he was in the process of preparing for a layoff andthat he had a list of some seven or eight names in his hand at the time;that it was a partial list of some who probably would not be recalled.No nameswere mentioned to Foley and Mannes. Luth testified at the hearing that on thelistwas Kronish who had poor eyesight and of whose safety he was afraid, thetwo Kraftchicks who were constantly away from work, Primrose whose nameappeared because of her inefficiency and quarrelsomeness, Cleveland whose ratingfrom his observation was probably the lowest he had ever given an operator,Kubic, the reason for the appearance of whose name he did not remember, 176DECISIONSOF NATIONALLABOR RELATIONS BOARDLa Duna whom it seemed to him was in difficulty with some of the other girls atdifferent times and Gallant ; that the names of other employees discussed werenot on the list because they were going to be recalled"Luth still further testified that with Lichac, Harold Heavey, and 6 other menand women who worked 10 hours a day for 4 days including Sunday " he effectedmechanical changes, painted, took an inventory, and. separated rejects ; that onSaturday, December 11, he told Samuels he would be ready to resume opera-tions on Monday the 13th; that he thinks 14 were called back," upon the basisof seniority and efficiency ; that he had no records of employees' seniority andefficiency as of that time ; that he called them together, informed them he hadmade changes in the production line and in the ladies' room ; that he expecteda fair day's work for a fair day's pay ; that he contemplated establishing pricerates which he hoped would enable the employees to increase their earnings,that in reply to a question he stated he did not care or know who belongedto the Union, and that he talked about picnics and parties and the possibilityof a Christmas party, and that he was going to provide a lunch room and aplace for the changing of clothes.Shepard testified that Luth was very concerned about the repercussions thatmight ensue if employees were laid off and considered the idea of not goingahead with the plans that were apparently already made, that he paid off theemployees and made the statement that the production line was being shut downand people would be called back in the next week or so; that he did not knowuntil after the union men had been in that it was proposed to shut down theproduction line and that he really did not know what was done in the plantbetween December 8 and 13.Romanoski, testifying in behalf of Respondent, gave evidence that she waspresent in front of the plant on the morning of December 9 arriving at 6:30,leaving at 8: 30 or 9, going for coffee at a nearby diner and to Thebault's housewith Van Gelder and a few other girls and staying there for quite some timein the meantime, that she did not recall seeing Schenberg, Helfer, and Shepardgo into the plant but did see Daniels out in front and that on December 13,Luth said to an assembled group of employees who were called back to workthat day that he had dealt with unions before and did not think he wanted tobother with them.Scully, who testified she signed a union card on December 81" "after it waspractically all over with" and who was not in the group which congregatedisNo explanation was offered for the appearance of the name of Gallant. The attemptedexplanation of the nonappearance of the names of De Clement. Jaster, Paniccia, Petro(which stand alphabetically ahead of Primrose), Shemeth, Van Gelder, Gagne, Lowe,Muchand, Ray, Szerch, Tarazely, Thebault, and Wasneowiez who also were not recalled,although not made entirely clear, was apparently that the list was incomplete at thetime.Nor does it appear how their worth was subsequently assessed.There is no evi-dence comparing their capabilities and regularity of attendance with those of thepersonswho were reinstated.If this is the explanation,it seems inconsistentwith Luth's testi-mony that their names did not appear because they were going to be recalled.14The regular working week was 8 hours a day for 5 days a week totalling 40 hours aweekRespondent's time records do not show that either Lichac, Heavy, or any othernamed employee worked over 40 hours during the weeks ending December 11 and December18, 1948, or that more than four others including Foreman Daniels worked a full 40-hour-week for the week ending December 11. It was stipulated, how,ver, that the total amountof overtime hours put in by all employees of the Company was 27.75 and 127.50 hoursfor the weeks ending December 11, 1948, and December 18, 1948, respectively.Szerch'stime record of 40 hours for the week ending December 11, obviously seems to be erroneousinasmuch as she was laid off December 8 and never reinstated."The actual number was 15.16All other employees whose signatures were procured signed on December 7. CONNECTICUT CHEMICAL RESEARCH' CORPORATION177outside the plant on December 9 although requested to appear, called as awitness by Respondent i' testified that on December 8, Foreman Daniels told herthey were closing the plant down for a few days and Respondent would notifyher when to return, that on December 13, Luth called together the girls whoreturned to work that day and said the employees had to work together, talkedabout coffee and doughnuts and something about a union; that she had diffi-culty in doing her work because of Cora La Luna ; that she noticed either oneof the Kraftchicks were absent from work about twice and that she recalleda few layoffs previous to that of December 8, 1948.Runyon, who it will berecalled was a lead girl in December 1948, and later became a supervisor andis still in Respondent's employ, was called as a witness by both the GeneralCounsel and Respondent. She testified on May 8, 1951, in her first appearanceon the witness stand at the call of General Counsel that Helfer made inquiriesof her concerningunionactivities ; that she was aware of the fact that they werebeing carried on; that she spoke to girls about the Union and Scully had toldher she was not supposed to know about the Union because floorladies andgroup leaders were not allowed to join.On May 8, Runyon was cross-examinedthrice by Respondent.On her second appearance on the stand at the call ofRespondent 2 weeks later Runyon testified that on the day before December8,Lichac said there would be a layoff and requested her to grade accordingto the ability of the employees-in her group ; that in the middle of the morningof the next day she went over with Luth what Lichac had asked her and thatno mention of any specific number of people to be laid off was made.Former Supervisor Beauregard, called by the General Counsel, as has beenfound was not a supervisory employee in December 1948. She is now in theemploy of a corporation conducted by Helfer, a witness called by the GeneralCounsel.Her evidence was of no great Significance. It confirmed Runyon'stestimony that Helfer made inquiries as to who had started the Union. Shealso testified she observed tardiness coming to work on Primrose's part ; thatshe did not know the basis upon which employees were reinstated on December'3,1948; that she did not know if an inventory was taken ; that shedid not recall any changes having been made in the layout of the line or inthe rest room or lavatories between December 8 and 13; that before theshutdown she saw a union card lying on a bench and thought she asked DorothyPiimrose if she knew anyone who was passing out cards.Before having arrived at this stage in discussion of the case, it has of coursebecome obvious that the main conflict is whether in fact Respondent, ignorantof or oblivious to its employees' union activities which had their inception onDecember 7, carried out subsequently to its interview with the union officialson December 8, a predetermined plan to lay off all of its production workersand not to reinstate a majority of them, or whether in fact Respondent con-ceived and perpetrated the scheme after recognition had been requested, in anattempt to avoid dealing with or recognizing the Union and to prevent itsemployees from exercising full freedom of association for the purpose of nego-tiating the terms and conditions of their employment or other mutual aid andprotection.We have seen that of a working force of 46, Respondent laid off38 employees on December 8 within a few hours of the Union's demand for recog-nition and that thereafter it reinstated 15 employees on December 13, with theresult that on that date exactly one half of the workers who had been employedon December8 wereon the payroll and one half were out of employment. Of" I am satisfied on the testimony of Foley and the fact that all signed union cards wereoffered as exhibits that Scully did not sign a card. Scully testified she left Respondent'eemploy on May 15, 1951. This hearing started May 8, 1951. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 23 working on December 13, 7 had signed union cards. Of the 23 workingon December 13, 20 had not been noted at the "protest" meeting on December9.Of the 23 not employed on December 13, 18 had been noted at the meeting.Of the 3 working on December 13 who had been seen outside the plant on,December 9, Donagher had not worked on December 8 and did not know thatshe had been laid off.Of the 23 working on December 13, 16 had neither signed,union cards nor had been noted at the December 9 meeting. Of the 23 notemployed on December 13, 21 had either signed union cards or had been noted.at the December 9 meeting.It is in the light of these facts and a subsequent discussion of the evidence thatwe must consider the testimony of two witnesses which has hitherto not been,outlined.Edward R. Heifer, who as appears above was Respondent's, vice president inscharge of production, procurement, and processing in December 1948, and whose.connection with the Company terminated in October 1949, was called as a witness-by the General Counsel.He testified that about a day after he returned to theplant after an absence of 3 weeks on account of illness about the first of December1948, he had a discussion with Luth, the substance of which was that Respondenthad an excess of employees and should get rid of about six or seven as soon as itcould be decided who they should be, and that to his knowledge the decisionwas never effectuated ; that it had been considered that some of the employeesregarded as being superfluous would be rehired but undoubtedly some wouldnever be called back, that the proposed layoff would possibly have been madein accordance with seniority and degree of efficiency and that Lichac had drawnup a list but he recalled no names thereon ; that the Union appeared about aweek after his return to, the plant, that he personally had no discussion withthe representatives of the Union but after they left following their talk withSchenberg and Luth on the morning of December 8, 1948, a conference was heldbetween Schenberg, Shepard, Luth, and himself and a number of discussions wereheld concerning the Union's request for recognition and what to do about it,that the upshot of the discussions was a decision to shut down the plantimmediately thus providing time to think out what Respondent's action inrelation to the Union should be ; that in his presence Schenberg telephonedSamuels in Chicago with the result that Samuels verified the decision to shutdown the plant immediately as a measure of coping with the Union to gain timein order to decide what to do with the Union's request for recognition, thatSamuels was the final authority and confirmed the decision to shut the plantdown ; that there had been no previous consideration of shutting the plant down ;that the plant was shut down as a result of Samuels' verification of Schenberg'sShepard's, Luth's, and his decision ; that the substance of the conversationsamong Respondent's officials was that Respondent was faced with a union threat ;that they felt they wanted to obviate the union threat and that the best thingto do was to shut down the plant to gain time to think over what course of actionshould be followed ; that Samuels, Schenberg, Shepard, Luth, and he wereopposed to the Union and wanted to keep the Union out of the plant.Helferfurther testified that the plant was shut down 1 or 2 hours after the telephoneconversation with Samuels ; that on December 9 he saw a group of seven or eightemployees gathered around the entrance to the plant when he went in ; that herecognized some of the employees ; that there were people outside at other timesthan when he went in ; that he talked about the gathering with Foreman Daniels,that after the December 8 discussions with Schenberg, Shepard, and Luth, and theDecember 9 meeting of employees outside the plant, he had several further CONNECTICUT CHEMICALRESEARCH CORPORATION179discussions almost continuously with officials and supervisors;that the officersdecided to retain some of the shipping personnel to send out material andfor the purpose of taking an inventory;that they decided to reopen the plant onDecember 13, 1948, and hired some who had been laid off, and did not rehireothers on several bases, including length of employment,efficiency,type of persons,the employees were, employees' attitude toward the Company, and their possible.relation with the Union;that the extent to which employees'relationship withthe Union entered into Respondent'sdecision to rehire was that stories thatcame to its officers about employees were rehashed.For instance,and by way of_illustration,they had been told that Katherine Cleveland's husband was aunion organizer and accordingly by not rehiring Cleveland they could reach the_focal point and she would not have a chance of being rehired ; that a primaryreason for not rehiring was inefficiency which generally needs union protection;that what he and the other officers were trying to do was to get the plant running,to obviate the Union, and not make what they were doing too obvious; that in_selecting for rehire,the officers were guessing as to who might be involvedwith the Union and picked,chose, and hired some individuals they knew mighthave a relation with the Union,figuring that when the whole thing died downthey could get rid of them ; that Respondent was faced with the Union andwanted to get rid of it but did not want to make that fact too obvious so ithad to make its action in laying off employees look like a shutdown ; that thepresence of employees in front of the plant certainly was a factor in theirselection for reinstatement.Helfer further testified that keeping the Unionout was the principal object of shutting down the plant and that no considerationhad been given to shutting down the plant up to the time of the advent of theUnion ; that between December 8 and 13, no substantial changes were made inthe machinery in the plant;that only minor repairs and maintenance work-that went along continuously any way was done, and that in an effort to findout just what union activity was going on, he talked to one or two of the plantpersonnel he felt could be trusted.In cross-examination,Helfer testified that probably around December 4 or 5Lichac had a selected list of six or eight least desirable employees ; that primarilyLichac was requested to report concerning employees' qualifications ; that thepredominating and principal subject under discussion after the Union's requestfor recognition was what to do in order that Respondent would not end up,with a Union in its plant, that Respondent's officers did not want the Union inthe plant and decided to shut down in order to gain time so they could sitdown for a couple of days, decide what to do and what move to make andthat the purpose in shutting down was to break the Union; that the generalfeeling of all theCompany's officials was that they did not want a union inthe plant ; that Respondent was pretty sure with respect to some peoplebeing in the Union and not so sure regarding others ; that when the plantwas closed no decision as to the reopening date had been made but had beenleft to Samuels' subsequent decision; that one of the reasons for the December8 layoff was that it was a device to gain some time pending Samuels' return ;that between December 8 and 11 there were discussions concerning who wouldbe called back and an effort was made to find out who were in the Unionthat the only way he could find out who was in the Union was to make inquiriesof one or two trustworthy people, to consider rumors and the cases of peoplewho Were in front of the plant on December 9, that voluntary informationas to employees' union proclivities or manifestations was given by Gaffneyfor one and by several others, that Schenberg had told him the Union claimedto represent a majority of Respondent's employees; that if the officers listened,- 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDto some stories practically all of the employees were union members and ifthey listened to other stories practically all were innocent in the sense of nothaving signed union membership application cards or having been, activein the formation of the Union ; that he asked Beauregard and Runyon whetherthey could find out or already knew who were or might be members of theUnion ; that his main inquiry was directed to those who were most activerather than to those who just talked and signed.Helfer further testified that the most definite piece of information Respond-ent's officers could hang their hats on was that concerning Cleveland buttherewere also other determinative factors such as stories or rumors thatwere carried back to the Company and the observation of people who gatheraround the plant five or six of whom he could personally identify, and whom liementioned in conference with other officers.Respondent strongly urges that Helfer's evidence should be completely dis-credited, points out that Helfer admitted he had an intense dislike for Samuelsfor whom he would not go out of his way to do any good, and argues thathe is biased and 'prejudiced and as a competitor has a personal interest indoing everything he can to harm Respondent. In support of this position,Respondent relies heavily on the testimony of Edmund Bennett, engaged in acontract aerosol and liquid products filling business, who employed Helfer fora period beginning the latter part of 1949.Bennett who resides in New Jersey testified Helfer told him after threeor four conversations starting immediately after he started to work that hefeltRespondent had taken him for a ride and he did not get everything thatwas justly coming to him; that Samuels was "just about the world's worstso and so" but he thought he had several things up his sleeve to get even ; thatat a later time Helfer told him he had received word from the Board andthat he "had the bunch of birds" involved in Respondent's operation 18 prettymuch in a position where he could give them plenty of trouble ; that withBennett's help or desire, Helfer could or would work this thing around to doRespondent plenty of damage ; that Helfer "put it to him" that it was prettymuch in his hands or in his jockeying or maneuvering ; that he could soi t ofvindicate himself and requested permission to go to New York and talk.In cross-examination, Bennett testified that Helfer left his employ underconstant observation of which he was aware ; that he supposed Helfer knewthat his phone was being tapped or being listened in on; that he probablyhad listened in on Helfer's conversations for 2 months ; that once he heardHelfer tell a supplier he was sorry he had placed an order with him as Bennett'sconcern had no intention of paying, that the supplier should seek court actionand do everything possible quickly to get his invoice paid, and that Helfer'slast overheard conversation was his telling his wife he would be home early,for the reason he thought "they're all wise to me here now . . . . The jigisup."Bennett further testified that court litigation with Helfer is takingplace; that while in Chicago he met Shepard who brought him abreast ofsome action that was taking place and following a conversation about Helfer,Shepard said he thought some of Bennett's testimony might be helpful ; thathe had a strong feeling against Helfer personally; that he disliked him forhis business conduct ; that he was resentful about the way he felt Helfertreated him and that the reason for his coming to the hearing to testify wasthat he felt it was his duty to be helpful and instrumental in a case of this sort.18Respondent is sometimes referred to as Bostwick Laboratories. CONNECTICUT CHEMICAL RESEARCH CORPORATION181F. Discussion1.Preliminary findingsa.Seniority as a factorin the layoffs and failures to reinstateRespondent's contention that its determination not to reinstate certain em-ployees was based in part upon the element of seniority requiresconsideration.Two of the eight employees u ho were 'lint laid off occupied positions of someauthority , not shone n, liouu ever, to have been of sufficient extent to place theca inthe cateatory of supervisory employeesRather naturally their seniority would be expected to be greater than that ofthe rank and file of employees who had come into the plant during the periodof its expansion, from a concern emplo>ung 12 people in March 1948 to oneemploying 43 in December of the same year. Even so, I of these individuals,Lichac. was not hireduntil diningthe week ending November 13, 1948, and theother, Daniels was not hired until the v.eek ending November 27, 1948Of theremaining 6, 1 was employedlessthan 2 days before the end of the week orduring the week endm't October 23, 1948, 1 durini the week ending October 30,1948, 2 during the week ending November 6, 1948, and 2 during the week endingNovembei 27, 1948. It thus becomes apparent that none of them had acquired,while in Respondent's employ, any experience or aptitude in any specializedline of work not possessed by those of the 38 employees laid off on December 8,who had worked for Respondent for equal or longer periods. The mesne (lateof their employment is the first part of the week ending November 13. Of the21 employees w ho were laid off on December S and were not reinstated and hadeither signed cards or had been noted outside the plant on the morning ofDecember 9, 5 had as much seniority as or more seniority than any of the personsnot diMhaiged and 14 had as much as or greater seniority than the mesneseniority of the group which were not discharged.The 2 lead girls, Beauregard and Runyon, were among the first employeesto be hired by RespondentRepresentative of the 13 other employees who wererecalled with them are Ulatowski, who neither signed a union card nor wasnoted atAhe gathering on December 9, and Saucier, who signed a card but whomno one remembered as having been in the assemblageThey entered Respond-ent's employ on November 8 and 9, 1948, respectively.Three in the same groupwent to work on November 15, 17, and 19, 1948, respectively.The other 7 whowere recalled, exclusive of the leadgirlsand Scully who enter ed Respondent'semploy on July 30, 1948, all went to work on dates between October 4 and Octo-ber 26Of the 21 employees who were laid off on December 8 and not recalled towork on December 13 and had either signed union cards or been observed by wit-nesses tohave formed a part of the crowd outside Respondent's plant on theearly morning of December 9, 1948, 15 had seniority equal to or greater than thatpossessed by the 2 representative rank-and-file employees who were recalled.In addition,Mary Kraftchickhad more senioritythan 2 and atleast as muchseniority as had recalled employees Faison or Mulvaney or Romanoski, andSzerch's seniority was equal to that of Romanoski and greater than that of em-ployees Rogers and Biazzo'swho were never laid off.1eAll of the 23 employees who were laid off on December S. with the exception of Panicciaand Thebault,possessed greater seniority than Rogers and BiazzoI am of course mindfulof Respondent's contention that the December 8 layoff applied solely to production emploj-ees and was undertaken only as an economic measureReference to the 8 employees whomIt is asserted were retained for purposes of taking hrventory,shipping,housekeeping,rehabilitation,and plant improvement is considered important however. in connection witha complete appraisal of General Counsel's allegation that the reason for the layoff of 38employees and the failure to reinstate 23 of them was that they joined or assisted the998666-vol. 98-53--13 182DECISIONSOF NATIONAL LABORRELATIONS BOARDb.Inefficiency as a factor in the layoffs and failure to reinstateRespondent's contention that its determination not to reinstate certain em-ployees was based in part upon the element of their lack of efficiency alsorequires consideration.A mere 9 of the 38 emploN ees named in the complaint and its appendix testifiedat the hearing.The remainder linger invisibly behind their names.There istestimony regarding the efficiency or capabilities of 6 only among the 23 em-ployees who were not reinstated. Insofar as the factor of efficiency is concernedit is as to these alone that any finding with respect to the question as to whetheror not Respondent's conduct in laying off or not recalling them was discrimi-natory can be made.If one can arrive at a conclusion respecting the motivation behind the failureto reinstate the remaining 17, other reasons than their efficiency must be ascribed.Lath's testimony that Cleveland was inefficient was not corroborated by eitherof the lead girls.Cleveland was never criticized for any reason.Lath's testi-mony that he gave her one of the lowest time-study ratings of his career wasnot supported by the introduction of records he testified he keeps2° Luth alsotestified he had observed no inefficiency on Primrose's part but had been informedby Lichac that she was quarrelsome?' Beauregard testified she observed late-ness or tardiness on the part of Primrose in coming to work. Primrose testifiedshe sometimes had difficulty driving on a road near her home more than 7 or 8miles from the plant and that she occasionally was unavoidably late to work.making up the time at the end of the day. The payroll record discloses that thehours Primrose worked per week compares favorably with those of FlorenceThibeault who was not laid off and those of Babey, Donagher, Mulvaney, Roman-oski, and Sauciers who were reinstatedThere is no evidence that Primrosewas ever criticized for reporting to work late.The only evidence respecting Kronish's efficiency is that he-had poor eyesight,that Luth was afraid of his safety and did not want him around the plant.Kronish had worked regularly and for a full quota of hours since enteringRespondent's employmentNo evidence was offered tending, by way of incident,to explain why Respondent's concern respecting Kronish's safety arose or hap-pened to manifest itself in action on December 8, 1948. Luth's naked char-acterization of La Luna as "incompatible" receives no support in other evidence.Mr. and 1Irs. Kraftchick, according to Luth, were constantly away from workand according to Scully were frequently absent. It does not appear, if suchwere the case, that they were reprimanded or warned that discharge or layoffmight be a penalty for the absenteeism.The husband had worked for 4 weeksincluding the week ending December 4, 1948.The wife had worked for 3 weeksor less depending upon what day she commenced employment, up through theweek ending December 4. Neither had scarcely worked for Respondent longenough to have clearly established any symmetrical pattern of assiduity.Duringthe 4 weeks ending December 4, Mr. Kraftchick worked a full complement ofUnion or engaged in other concerted activities for the purpose of collectivebargaining orother mutual aid or protection and his contention that there was such disproportion betweenthe number of laid-off employees and employees who were not reinstated who were unionadherents and employees who were not laid off and reinstated employees who were not union -adherents, as to compel the conclusion that the layoffs and failuies to reinstate wereviolative of the Act.10 Samuelsand Schenberg stated they would not know whether these records were avail-able.In direct examination Lath at least inferred that he made a stop-watch study. Incross-examination it appeared that some of the studies weremade "just mentally." '21Upon consideration of Scully's testimony regarding Primrose, I have 'concluded it is'unsubstantial and have disregarded it. - CONNECTICUT CHEMICAL RESEARCH CORPORATION183hours 2 weeks,and more hours than 14 others 1 week,and more hours than 8others a fourth week. During the 3 weeks Mrs. Kraftchickhad worked for Re-spondent up through the week ending December 4, she"put in" less hours thanmost employees.Nevertheless,she didworkmore hours than 5 others the firstweek, than 2 others the secondweek,and than 2 others the third week,There is no narrative testimony that any of the remaining 17 employees whohave not beenrecalled to work, all but 2 of whom either joinedthe Union orattended the December 9 meeting,were more quarrelsome and incompatibleor presented a greater safety hazard or were morefrequentlytardy or absent 25than wereany of the23 employeeswho were eithernot laid off or were reinstatedon December13, 1948, only8 of whom signed union cardsand only 3 of whomappear to have assembled in front of Respondent's plant on the morning ofDecember9, 1948.c.S'uperflwityof employees as a factorin the layoffsand failmies to reinstateLuth testified there was dead wood around the plant, that some of the girlswere not producing 25 percent or 35 to 40 percent of the amount they weresupposed to, that it looked to him like Respondent was employing 3 people todo 1 person's work and that after resumption of operatiohs the Company gotmore production out of 15 production employees than it had gotten out of 43or 44 23 production employees before December 8. Seven new employees werehired between the weeks ending January 8 and January 22, 1949. By the weekending March 26, 1949, more than 23 new employees had been hired. Thirtymore new employees were brought in the following week. Clearly none of thesewas employed on the basis of seniority upon which Samuels and Luth testifiedthey decided to call back employees.Apparently none of these was employedin preference to at least 17 people who were laid off and not reinstated inDecember on the other main basis, to wit, efficiency, upon which standardSamuels and Luth testified they decided to call back employees,there being notestimony that the new employees were more efficient than those 17 and therehaving been no explanation of any manner in which those newly hired afterDecember 13, 1948, were more carefully prescreened than those hired beforeDecember S.The total dollar value of the Company's February 1949 sales, which Schenbergtestified closely reflected the quantity of production due to a basically staticinventory, was almost double the December 1948 total.By March 1949 the dollarvalue of sales more than tripled that of December 1948 and in April was morethan two times as great as in any month in the company's history before 1949.I find that independently of any antiunion motivation, Respondent had plannedbefore December 8 to lay off no more than 8 employees whom it consideredexcess personnelDisregarding, for the moment, any considerations that mayhave been related to the appearance of the Union on the scene, not all of thesepersons, had the plan to lay them off been effectuated, might have been rein-stated until the middle or latter part of January 1949, by which time wehave seen 7 new employees had been hired,or possibly even until the middle orlatter part of March 1949, by which time we have seen more than 23 new eiii-ployees had been hired and the quantity of production as disclosed by the total22Nor is it likely that decocting, exti acting and digesting,and regurgitating upon thepages of the report already growing too long, the marrow of Respondent's time records,would ieveal any significantly probative divergencies in work repoiting and attendanceregularity13The correct number is 38. if one is to take the number of production workers enrploye&on December 8, 1948, or q, if one is to believe Respondent's records of the number eiuplut (d2 moritha'earlier 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDdollar value of sales was more than three times that of December 1948Ac-cordingly, the failure to reinstate by March 26, 1949, at the latest, any employeeswhom Respondent might have planned before December 8, 1948, to lay off as notneeded at that time, was obviously not due to the fact that they continued tobe superfluous after new Wrings began and production so markedly increased.d.The timing and purpose of thedecision tolay off and not reinstateThe testimony that the decision to shut down the plant had been made beforeand was in the process"of imple}nentation at the time the Union requested recog-nition was given by Samuels, Schenberg, and Luth. Shepard, the other officerof the Company who was called as a witness by Respondent, testified he wasunaware of such plan. There is little doubt, and I have found, that shortlybefore December 8, thought had been given to laying off some people. Thereis grave doubt respecting the crucial question whether any such stepas a com-plete shutdown ofallproduction work involving a complete and permanent sep-aration of approximately 60 percent of all production workers had been decidedupon before Foley and Mannes had their conference with Schenberg and Luth.Samuels testified that on occasion other similar shutdowns had taken place.The time records show that there was a period of 2 weeks in April 1948, when8 employees who worked the week before and the week after are not listed ashaving worked during any part of such 2 weeks. The records also indicatethat 4 employees who had worked up to the 2 weeks in question and did notwork during any part of`such 2 weeks, also did not work for Respondent there-after.There is no evidence as to why these 4 did not return after the shut-down.Luth recalled a 6-hour shutdown around Christmas 1948 due to electri-cal failure.After the April 1948 shutdown, the only 2 weeks during whichnone of the employees worked a full 40 hours were those ending July 12, 1918(maximum hours worked by any 1 employee, 37%; Sunday was July 4), andNovember 27, 1948 (maximum hours worked by any one employee, 33; pre-sumably Thanksgiving week).Luth greatly exaggerated the number of hours worked between Thursday andSunday inclusive by the eight employees who were not laid off on WednesdayIn-stead of their having labored 10 hours a clay for 4 days, i e.: 40 hours apiece fora total of 320 hours as Luth would have me believe, Sclienherg's testimony andthe time records show that Myers worked 17% hours ; Rogers 201/2; Thibeault16; Biazzo 121/r ; Hall 141/1; Heavey 211/-. ; Lichac 17; and Daniels 13, for anaggregate of only 1321/2 hours.During the week ending December 11, 1948, the total overtime amounted to273!1 hours.It is apparent that only 21/_2 hours of overtime were "put in" be-tween December 9 and 12 by the eight employees whose hours of work are listedabove and who were the only employees working during this period.It followsthat 251 of these 273/ overtime hours were worked between December 6 and 8,the clay of the layoff.There is a striking contrast between the 4151/2 overtimehours worked during the week ending December 4, 1948, and those workedduring the last 3 days of the week ending December 11, 1948, after the produc-tionworker layoff, when we find that instead of the employees remaining inthe plant each having worked 10 hours a day for 4 days as claimed, all butthree worked less than an average of the normal 8 hours a day for 2 days andthe three worked less than an average of 7 hours a day for 3 days.I cannot but conclude that there was a similar exaggeration on Lath's partwith respect to the amount of plant rehabilitation undertaken during this period.Beauregard testified thatsome changesin the layout of the line might havebeen made over the week end, that she hadnot recalledany otherchanges made CONNECTICUT CHEMICALRESEARCH CORPORATION185in the plant, and that she did not recall any work having been done in therest room and lavatories ; Shepard testified that he could not tell specificallywhat was done during the period of the shutdown in the plant; that:heiknew..leaky valves were corrected and the packing wag'changed but he was not sureabout the details ; Donagher testified that they built just a little wooden additionto and (lid a little bit of painting on the ladies' room; that it looked a littlecleaner and Luth said it looked a little bit better and Helfer testified that fromD. cember S to 13 no substantial changes were made in the machinery and onlyInlnol repair and maintenance work that went along continuously anyway, wasundertaken.I believe the conclusion that not much, if any. more than a normal amountof work in the nature of inventorying stockhousekeeping, repairing, refurbish-ing, and making improvements in the continuing experimental and expandingprocess of production was performed during this period, is inescapable.Assuming,ur gneado,that as much was done as Luth claims, a natural in-quiry as to why these things could not have been done without serious inter-ference with production, after the 3: 30 p. in closing time on Wednesday, Thurs-day, and Friday, and during Saturday and Sunday, arises. Certainly, it wouldnot have been unprecedented or unexpected that a concern, which for reasonsbest known to itself. had worked its employees 415% hours overtime duringthe week ending December 4, 1048, should not also during the following weektaken, made at times other than (luring the regularly scheduled working hoursMuch was nude of the fact that frequently from the inception of operationsRespondent had been obliged at great expense to engage the services of J. P.Salmini Company, manufacturers and installers of refrigeration and ductingequipment, to perform installation, correction, and repair work in the plant.Samuels testified he had available at the hearing some figures, but not at alla complete record, indicating changes in machinery and repairs and so on inRespondent's business for the month of December 1948; that there were avail-able records not at the hearing relatipg to changes of machinery, repairs, andinstallations performed during that month; that the records at the hearingwere not precise in relation to the dates of December 8, 9, 10, 11, and 12, thatthe records were of work orders requested from Salnnm Company and hewould not know whether they would indicate whether Salmini Company hadperformed any work during the shutdown. The Salmini Company work orderswere not produced and although at one stage of the case it would seem to havebeen sought to have it inferred that whatever was done between December 9 and12 was of sufficient magnitude to have required the. services of outside re-frigeration and ducting installers, it was not finally contended that SalminiCompany performed any,%w ork during the 2- to 4-day shutdown.Had the altera-tions effected during this time been nearly as extensive as Respondent wouldhave one believe they were and of such proportions as to require a shutdown,it is strange indeed that Respondent would not follow its customary practiceof having them made by Salmini.All of these considerations lend weight to the General Counsel's contentionthat the timing of and the motivation actuating the decision to lay off and notreinstate was coincident with and predicated upon Respondent's desire to dis-embarrass itself of the Union, rather than upon any real need to close down foralterations and stock-taking.Foley and Dlanne5 were unshaken in their testimony that on December - 8Luth mention l only that it was his intention to Jay off six to eight employees andthat nothing was said to the effect that any consideratfin had been given- by 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDnianagemcnt to laying off any more than this number or that there had beenprepared a list of employees who were not to be recalled after a general layoffwhich was to take place the very same day. There is no evidence to supportRespondent's contention in its brief that Luth told Foley and Mannes aboutprevious plans for a shutdown.2iObviously if Luth had planned to shut downthe plant and lay off all production employees there would be no occasion what-soever for preparing a layoff list. If, busy as he apparently was, he had beenso previous as to feel he needed to prepare in advance of layoff, a list of employeeswhom he did not plan to recall after a shutdown of then uncertain duration,there was no reason for his not having told Runyon and Lichac 2' in whom heconfided to the extent of asking for names of inefficient employees, the entirereason for his inquiries. It is apparent that Luth told Runyon during theearly morning of December 8 that there would be a layoff and that it was notuntil well after the departure of Foley and INIanues that she first learned thatthere was to be a shutdownIt does not appear that Runyon was told during the morning when a layoffalas to take place, if it was to occur that day, or how many were to be involved.Even after lunch on December 8, several hours after Luth had talked with himconcerning the capabilities of various employees, Foreman Lichac told a num-ber of employees that 8 or 9 people were going to be laid off and that they weregoing to be called back later. If, as Luth claims, he was going over a list of thosewho probably would not be called back following a shutdown, it scarcely seemsprobable that Lichac would have announced, not that there was to be a shut-down, but as he did, that a layoff of a few employees who would be recalledwas imminent. The far greater likelihood is that Luth had informed Lichac thathe was contemplating laying off a few employees; that he did not tell Lichacwhom he called upon to assist in working out the details of a layoff, that a shut-down was in the offing and that Luth had no thought of closing down productionand laying off 38 employees until after the Union's request for recognition atsometime during the ensuing conferences with Schenherg, Shepard, andHelfer.Ifmanagement had by mere coincidence planned a shutdown before its em-ployees circulated union cards, talked about the Union in its small plant andprocured signatures to cards in and outside the plant and had held two meetings,,one of which undeniably was conducted in the presence of, and within the hear-ing of, one of Respondent's lead girls, and before being requested to recognizethe Union, no conceivable occasion for it having withheld so vitally significanta fact from Foley, Alannes, Shepard, Helfer, Lichac, and Runyan would seemto have existed.14The evidence was flatly to the contrary as appears from the direct examination ofLuth, tin::-Q.Did you say the plant was going to shut down?A.No.25Respondent argues since Lichac, Daniels, and Gaffney were not called by the GeneralCounsel. the Trial Examiner is at liberty to conclude their testimony would have beenadverse to the General Counsel's case and to infer that employees who gathered outside theplant on December 9 were not identified to the Respondent. The burden of proving everyessential element in the case, of coarse, rests upon the General Counsel.Where, as here,howeverprima facieshowings have been made, the burden of going forward with evidencewhich may refute, control, or rebut unexplained or uncontradicted testimony rests uponRespondent.E B Law andSon, 92 NLRB 826. This was a long case. The GeneralCounsel presented the evidence of 10 witnessesSome limit beyond which a party shouldnot go in seeking to establish a case or set forth its defense is appropriate.The Admin-istrative Procedure Act, 60 Stat. 240, requires the exclusion of unduly repetitious evidenceas a matter of policy. I have drawn no inferences from the failure of either GeneralCounsel or Respondent to call Lichac, Daniels, or Gaffney. e.The weight to be given Helfer's testimony187Helfer admittedlyhas anintense dislike for Respondent's executive vice presi-dent, obviously left Respondent following a dispute,,and is presently engaged ina business which to some slight extent is in competition with Respondent's busi-nessBecause of the rather unusual situation in cases of this character, wherewe find a person testifying adversely to a party of-which he was a former officer-and the vigorous attack on him by Fable counsel, I feel it incumbent upon me evenat the risk of redundancy 28 and boredom to treat Helfer's testimony with morethan ordinary circumstantiality.I start with the proposition that all witnesses who have sworn to tell thewhole and nothing but the truth are to be deemed worthy of full credence unless oruntil it appears that their power, and opportunity of accurate observation, theirability to express themselves, their, faculty of recollection, their self-interest,friendships and personal relations, their biases, dislikes, rivalries and prejudices,their appearance and attitudes as witnesses, their past records of behavior,probity, and reliability, and a multitude of minor criteria give cause for doubt.I find nothing in the power and opportunity for accurate observation, the abilityfor self-expression, the faculty of recollection or the past record of behavior,probity, and reliability of either Samuels, Schenberg,,Shepard, or Luth on theone hand, or Helfer on the other to warrant the drawing between them of anysharp line of discriminating distinction.To what extent, then, may one con-elude-that the self-interest of Samuels, Schenberg, Shepard, and Luth affectedtheir testimony, the bias of Helfer affected his? Is the urge to exist a motivemore or less impelling than the desire to destroy?Were the conduct and ap-pearance, the mannerisms and attitudes of these men, all equally impalpable,imponderable?Was testimony of the three corroborated more or less than thetestimony of the one?Whose story had the ring of greater plausibility, morereasonability?The answers must be given and, I believe it will be agreed, maybest be given, by him who heard the testimony, saw the witnesses, and has livedwith and pondered over the case, while not otherwise engaged, these severalweeks since May 8 of this year.Respondent urges in substance that Helfer should he regarded as a figurativelyadulterous apostate beyond the realm of belief. In support of this contention it,argues that Helfer denied having any conversation with Bennett regarding theRespondent, although Bennett testified he did.Actually Helfer did not denyconversing with Bennett about the Respondent and its labor problems and ad-mitted that he might have, although lie did not recall such discussion, and thathe did not remember making any statement to the effect that he was in a posi-tion to "get" Connecticut Chemical Research and Mr. Samuels if he wanted to.Respondent's next argument that Helfer was untruthful is that he testified"there is no difficulty looking out the second story office windows."At the view,I observed that -although there is no difficulty looking out these windows, theyare located so far above the floor-that a tall person without aid could not seepersons on the sidewalk close to the building line and that only a,tall personcould without aid see the heads of persons standing close to or on the curbingor in the street near the sidewalk. I do not consider that Helfer intended toimply that anyone could readily see people on the sidewalk upon looking outof the second floor office windows.The very words of his testimony carry nosuch import.But`it is clear from my view, that anyone who was so disposed(and there was no testimony that anyone undertook to do so) could readily byzeSection 8 (b) of the Administrative Procedure Act requires a statement of the reasonsand basis foi conclusions upon all the'material issues of fact. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDmeans of standing on a chair or other object look out the window and observebelow a gathering of proportions sufficiently alarming to cause employees totelephone Luth inquiring whether to call the police.Respondent further argues that Helfer's testimony was inconsistent becauseat one point he testified Respondent's officers did not know for a fact who theunion members might be and were guessing as to who might be involved and atanother point testified Respondent hired people who it knew might have a rela-tion with the Union. (Helfer in using the word "hired," obviously was refer-ring to employees who were recalled on December 13.) I can see no logicalincompatibility in evidence that since it did not know and was guessing who wereunion members the Respondent knew it was reinstating employees who mighthave unionaffiliations.Respondent still further argues that Helfer attributes a motive to Respondentwhich is contrary to the fact and in support of this argument contends thatin direct examination he testified that keeping the Union out was the principalobject of the shutdown and in cross-examination testified that the principal objectof the conference of junior executives was to gain time until Samuel's return.This argument overlooks the distinction between the basic object of the Respond-ent and the purposes for which a meeting was held. Apparently Respondentdesires to have it appear that Helfer shifted 'his ground between direct andcross-examination.That this is not so is apparent from the fact that not onlyin cross-examination did Helfer refer to the gaining of time as a factor inarriving at the decision to shut down, but also in direct examination testifiedat length that the decisions to shut down the plant immediately was madeas a measure of coping with the Union to gain time in order to decide whatto do in connection with the request for recognition, in order that a courseof action could be planned and that the substance of conversations with hisfellow officers was that they were faced with a union threat ; that they feltthey wanted to obviate that union threat and the best thing to do was to shutclown the plant to gain time to think over what course of action should befollowed.That Helfer did not shift his ground is also apparent from the fact that notonly did he testify in direct examination that keeping the Union out was theobject of the shutdown but also reiterated well along in cross-examination, whenfirst asked the question, that the purpose in shutting down'the plant was tobreak the Union and upon further cross-examination testified that the purposesof gaining time and obviating the Union were interrelated and that`the primarypurpose was to gain time in which to reopen the plant and obviate the Union.A study of this and all of Helfer's testimony leads me to the conclusions thatRespondent's argument does not withstand scrutiny.Respondent's main attack on Helfer's credibility is based on Bennett's testi-mony, previously adumbrated in the last part of Section III, E. Bennett andHelfer are presently engaged in litigationBennett's animosity toward Helfer is,I gun convinced, at least as great as Helfer's toward Samuels I am satisfied,in the absence of evidence of any other inducement, that Bennett's action involuntarily coming to Connecticut from New Jersey to testify in behalf ofRespondent was prompted in substantial part by his animus against Helfer.His demeanor, attitude, and bearing as a witness created an unfavorable impres-sion of unreliability.In depending upon Bennett to discredit Helfer, Resliond-ent leans on a macilent reed I do not believe Bennett jour"ifeced from Belle-ville to Bridgeport and testified in response to any sense of moral obligation.His statement he felt it his duty to be helpfuf-is equivocal. I do not supposeBennett wants me to believe he considers it his duty to crusadein behalf of CONNECTICUT CHEMICAL RESEARCH CORPORATION189opponents to the principles of collective bargaining, and I do not so find.Histestimony about the telephone conversation he overheard between Mr. and Mrs.Helfer strikes me as being little less than absurd.' Even if there were occasionto say that all were "wise" to him and "the jig is up," and I can conceive of none,I cannot believe from my observation of Helfer that he said any such thing to hiswife over a telephone whether or'not he knew (and Bennett testified he sup-posed Helfer knew) his calls were being monitored. I do not pretend to haveperceived all of Helfer's traits while he was under my observation but I amsure that they do not include assininity.Cautioning a creditor with respectto one's employer's willingness to pay an invoice may be considered an actof disloyalty by many but'does not prove the warning unfounded or the warner aliar.Itwould be most natural for Helfer to have talked with Bennett abouthis past business and events as extraordinary as those which took place inDecember 1948.Helfer, who testified and left the hearing room 6 days beforeBennett appeared and testified, and did not return thereafter, did not denythat he had talked to Bennett about occurrences arising during his last emplo}-ment.I believe and find, although Helfer was unable to remember any suchtalks in detail, that the two men did have some conversation about Respondent'sinvolvement with the Union. I also believe that Helfer probably indicatedthat if he were called to testify, agreed to testify, and should testify in a pend-ing case, his evidence would be damaging to his former associatesBut Ialso believe that his talks with Bennett carried no such connotation as thoseplaced upon them by Bennett and I find Helfer did not say to Bennett, as claimedby Respondent, that lie could work around and maneuver and jockey to harmsRespondent.Helfer's appearance on and testimony fnonn the witness stand, confronted byhis three equally personable former coofficers, required either sotue courage orextreme effrontery.He remained imperturbable and exhibited neither sign ofsU air nor lack of candorFrankly admitting his extreme dislike of Samuels,his outward appearance disclosed no vindictiveness, his testimony no immoderate-ness, his demeanor no brashness.As we have seen, Luth, upon whom Respondent chiefly relies, has been foundto have over stated the amount of work done as well as the number of hours em-ployees of Respondent were engaged in working, during the shutdownHistestimony to the effect that the scheme completely to shut down production wasconceived before December 8 was obscure, such plan, if any, was not revealedto key employees, let alone to two of the three officers of the Company who wereon the ground; admittedly he told neither Foley nor Mannes that such it decisionhad been made.I have concluded from the analysis contained in Section III, F 1 (a) that, con-trary to Luth's assertion, seniority was not a factor of any substantial significancein the determination of what employees were to be laid off and what employeeswere not to bc`recalled : we.,have Siren from the analysis contained in Section III,1' (b), that contrary to Luth's assertion, efficiency was not a factor of any sub-stantial significance in the determination of what employees were to be laid offand what employees were not to be recalled, and it has been found in the analysiscontained in Section III, F 1 (d) that, contrary to Luth's assertion, the decisionto lay off and not reinstate was coincident with and predicated upon Respondent'sdesire to disembarrass itself of the Union, rather than upon any real need toclose down all production.Having thus pointed out the inconsistencies, inaccuracies, distortions, improb-ab,lities, and implausibill ties inherent in Luth's testimony, let us pause to examinein what respects, if any, Helfer's testimony was corroborated by that of other 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses and consistent with likelihood.Manifestly,Helfer's testimony ingeneral was supported by that of Foley and Mannes that Luth mentioned only 6or 8 unnamed people as being considered for layoff and said hewas againstunions ; by that of Primrose that Lichac informed employees 8 or 9 were to belaid off;by that of many employees that they were conspicuously present in frontof the plant on December 9; by that of Beauregard and Runyon that Helfer in-terrogated them concerning the Union and union.activities ; by that of Donagherand Romanoski that Luth told the returning employees on December 13 not tobother with the Union and that he did not care for and did not thinkhe wantedto bother with unions; by that of Schenberg that Luth mentioned 6 or 8 people toFoley and Mannes and that no reference was made to whether thesepeople werebeing temporarily laid off ; 27 and that there was no reference as to what the planwas that day; by that of Shepard that he did not know until after the union menhad been in that it was proposed to shut down the production line; by that ofScully that Luth called together the girls who returned to work December 13 andsaid something about the Union ; by that of Runyon that she spoke to girls aboutthe Union and that on December 7 Lichac informed her there was to be a-layoffand requested her to grade employees, and on December 8 she went over with Luthwhat Lichac had asked her and no mention of any specific number of people to belaid off was made;and by that of Beauregard that she did not know the basisupon which employees were reinstated on December 13; that she did not recallany changes having been made in the layout line or in the rest rooms 28 or lava-tories between December 8 and 13 and that she thought she askedPrimrose ifshe knew anyone who was passing out cards.Helfer's testimonyin particular,that Respondent's purposein shutting down the plant andin not recalling amajority of the employees who were laid off on December 8 was to gain time tolay plans and to get rid of the Union, receives support from the facts that, of the23 employees working on December 13, only 7 had signed-union cards and of the23 people who were not reinstated on that date 21 had signed cards ; that, of the23 working on December 13, 20 have not been shown to have been noted at theDecember 9 meeting and of the 23 people who'were not reinstated on December13, 17 have been shown to have been observed at the meeting; that, of the 23working on December 13, 16 had neither signed union cards nor have been shownto have been observed at the December 9 meeting and of the 23 employees whowere not reinstated on December 13, 21 had either signed union cards or havebeenshown to have been present at the December 9 meeting ; that of the 21 em-ployees who were laid off on December 8 and were not reinstated on December 13and had either signed cards or had been noted outside the plant on the morning ofDecember 9, 5 had as much seniority as or more seniority than any of the personsnot discharged and 14 had as much as or greater seniority than the mesneseniority of the group which was not discharged ; and that there was no showingwhatsoever that any of at least 17 employees who were not recalled, all but 2of whom either joined the Union or attended the December9 meetings were lessefficient than were any of the 23 employees who either were not laid off or werereinstated on December 13, only 8 of whom signed cards and only 3 of whomappear to have assembled in front of the plant on December 9. In view of allthese facts, reasons, circumstances, and probabilities I am impelled to disbelievethe testimony of Luth insofaras it is inconflict with the material testimony ofHelfer.As a corollary, I must also discredit, insofar as it may be in disaccord27The testimony of Schenberg,generally a witness uttering positha assertions,that hethoughtLuth mentioned that he had a list of employees to be laid off up to that timeand had not nearly completed it, I regard,in view of all the circumstances,as insubstantial.28 It does not appearthat the plantcontained any rest rooms as distinguished fromlavatories in December 1948. CONNECTICUT CHEMICALRESEARCH CORPORATION191with Heifer's, the testimony of 3 equally intelligent and astute persons, having aninterest of great magnitude in the outcome of the case-Samuels, a man of re-markable self-assurance ; Schenberg, highly allegiant to his associates ; andShepard, a person of cautious scientific approach whose testimony and unaware-ness of any plan to shut down production, in final analysis, strengthens my beliefthat Respondent's conduct on December 8 was actuated by its desire to defeat itsemployees' statutory right of collective bargaining.Final ConclusionsA. The 8 (a) (3) violationsAll the testimony on the subject of the reasons prompting the Respondent'saction on December 8, 1949, needs no review. I find that Respondent had plannedto lay oft no more than 8 employees before it became aware of its employees'union activities and before the Union requested recognition.This decision wasnot effectuatedThe unconsummated plan to lay off employees considered to besuperfluous (as distinguished from the decision, which aids put into effect, tolay off all of its production employees and thereafter select employees for returnor separation), was not in itself violative of the Act.Except for testimonygeneral in content or unpersuasive in character, Respondent offered no evidencethat employees chosen either for layoff or for separation were selected onlybecause they were not as efficient as, or because they possessed less senioritythan, those not laid off or those who were reinstated.Respondent apparentlytakes the position that it offered in a form letter 2° which was sent to a number ofpeople, to reemploy Primrose and La Luna,S° 2 among the only 6 of the 23 non-reinstated employees concerning whose qualifications it offered any evidencewhatsoever.Presumably it would not have done so if either Primrose or LaLuna, as it contended at the hearing, were not qualified.In several instances employees chosen for separation possessed greater senioritythan those not laid off or those who were reinstated, thus showing that the as-sertion of use by Respondent of its claimed formula for selection for layoff anddischarge on the basis of seniority is without foundation in fact.Over 90 per-cent of the employees who had designated the Union were discharged and neverrecalled.laid offand reinstated after 4 days had designated the Union.Only 40% per-cent of those who were laid off on December 8 and who were recalled on Decem-her 13 had designated the UnionAny one of an extensive set of mathematicalcomparisons based on degree of conspicuity, extent of activity, and the like, thatcould conceivably be made, if one's penchant for the odious were inexhaustibleand this report to excurse interminably beyond the limits of judicial or adminis-trative endurance, would prove equally insidious.It should be sufficient to point out, and I find, that by this disproportion in theselection of employees for layoff and by this disproportion in the selection ofemploy ees it failed to reinstate, Respondent, whose opposition to the Union hasbeen established and whose awareness of the union allegiance of a majority ofits'employees is undenied, demonstrated its purpose to avoid the unionization ofits plant.""This letter was received in evidence for the limited purpose of explaining statementsin a card received from Primrose and not as evidence of any other substantive fact.30GeneralCounsel admitted that La Luna received the same letter that Primrose received.21F TV. Woolworth Co. v. NL R. B.,121F. 2d 658(C. A. 2). In thatcase,70 percentof the employees were unionmembers,while 95 percent of the employeeslaid off weremembers of the Union. The court found that this "tell-tale" disproportion, coupled with 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent contends that any interference of a discriminatory motive forlaying off 38and refusingto reinstate 23 employees is eliminated by the factthat it did reemploy on December 13 some people without knowing whetheror not they were union members but who they supposed were because ofFoley's andManses':assertionthat the Union represented practically all ofthe employeesI find no meritin this contention "Although 7 -employees(Babey, Dixon, Donagher, Faison, Rice, Romanoski, and Saucier) among the15 whowererecalled, hadsignedunion cards, the record does not show thatany of them had been prominent in the Union or that Respondent be-lieved, once it hadimpressedupon all employees by its conduct on December 8its fixed determination to prevent unionization of the plant at all costs, thatthey would risk penalty of becoming active in an apparently lost cause.ThusBabe, , Faison, Rice, and Saucier, friendly with Foreman Daniels who ex-pressed his disapproval of union activity, had not taken any active part inunion affairs even to the extent of appearing in front of the plant on December 9.The record is silent as to any activity on the part of Dixon, Donagher, orRomanoski other than their appearance at the December 9 gathering.Ofthese,Respondent knew Donagher had not worked on December 8, had notbeen notified of the layoff, and might naturall3 be expected to report for workas usual onthe 9thIf Respondent's assertion that no particular attentionwas paid to the identity of the employees composing the assemblage is evenpartly true, it could well be that Dixon's and Romanoski's presenceamong 23people (20 employees and Foley, Brock, and Robert Cleveland) escaped its noticeon December 9 or its advertence on December 11 or 12 when it decided tonotify 15 employees selected from 38 that they might return to work onDecember 13.Moreover, the Act forbids an employer from discriminatingagainstaIlpof his employees even if lie shoes liebao,cinglltretrained fromdiscriminating against othersIt has often been held that no inference of in-nocence may be derived from the fact that an employer did not discharge allor did reinstate some employees who were members of n labor organization.Moo Test Corp.,81 NLRB 976; V. L R11vPennsy7ravw Uieilhoicnd Limes,303 U S 261.Respondent failed to divulge thenamesof the 6 or 8 employees it had decidedto lay off before Foleyand, Mannesconversed with Schenbeig and Luthflysuch failure Respondent has negatived the possibility of determining whetherany or which of any of the 38 employeesalleged inthe complaint to havebeen discriminatorily discharged and refused reinstatement would have beendischarged in the absence of discrimination"Itmust bear the consequencesof such action, for it rested upon the tort-feasor to disentangle the consequences,for which it was chargeable, from, those which it was immune."See AYL R B. v. Renarngtoe Rawl Inc., 94F 2d 860 (C. A 2) cert. den, 304U. S. 576.In finalsummary, upon the entire record before me in this case,3R includingthe employers' knowledge of the identity of many of the union members, amply supportedthe inference that antiunion discrimination was shown in the dischargeSee_lfontgonier'jWard and Co v N L.R. B, 107 F. 2d 555 (C A 7) ; IVC NaborsCompany, 89 NLRB5:18;Differential Steel Car Company,75 NLRB 714N L H R. N CarolinaMilk. Inc,190 F. 2d 675 (C A 4) In the latter case, the Company in Selecting the employees tobe laid off, without regard to semonty and lacking production or efficiency records, laidoff 49 pei cent of the union members employed. although only 27 5 pei cent of all employ eeslitthe plantwere union membersCfHCH Manofaeturmg Company, Inc, 87NLRB1373a The entire course of Respondent's conduct must be considered in determining whetherthe selection of the employees for layoff was a violation of the Act.N. L R. B. V Vailbtannfactnriny Company,158 F. 2d 664 (C. A. 7) CONNECTICUT CHEMICAL RESEARCH CORPORATION193the unexplained layoff of and failure to r1instate, and the unsatisfactory ex-planations for selection either for layoff or d1sgharge of such a disproportionatenumber of union Inembers,q find-"Reslxmident diSc!i-fiininated against all employeeslaid offon December 8, 1fi°4S, A. lridhig tho^'Wreinsfhted on December 13, 1948,in violation of Section 8'*(a) '(1) andhS'fat) , (3)1 of the Act.B. Tine independent S (a) (1) violationsIt is alleged that Respondent interfered with, restrained, and coerced itsemployees by offering,promising,and granting wage increases and other bene-fits to its employees for the purpose of discouraging membership in or assistanceto the Union.On December 13 Luth stated to assembled employees thatRespondent would have enough work for all the girls ; that they did not needa union;that they would have lunchrooms and would not have to eat in theladies room;that he wanted everybody to be happy as members of a happy familyand work together and not to bother with the Union,that better wages would bepaid if business improved,and that a Christmas and other parties would beheld.There is no doubt that these statements contained at least conditional promisesof wage increases and other benefitsThe question whether the fulfillment of thepromises was conditional upon employees refraining from continuing to remainmembers or them withholdingassistanceto the Union,is easily answered in theaffirmative.This talk emphatically pointed out what the employees must in allprobability have suspected.that the layolt of December 8 immediately followingupon the Union's request for recognition was imposed upon them by way of apenalty for engaging in, and a warning to them of the disastrous consequencesattendant upon,union activities.The entire tenor of Luth's speech at theparticularly significant time he delivered it,imported a thinly veiled promisethat if the employees,who had been taught a lesson and punished by haying 2days'work and pay taken away and who had now been forgiven and broughtback intothe fold,would behave themselves in the future and avoid undesirableassociations,they could not only count on not losing any more pay but couldreasonably expect to receive more pay, and surely have more comfort and enjoymore conveniences and good times in a happy family circle.I have no hesitan't'in finding on the undisputed testimony regarding Luth's talk and upon all thesurrounding circumstances,that in violation of Section 8 (a) (1) of the Act,Respondent restrained and coerced its employees by promising them benefits forthe purpose of discouraging membership in or assistance to the Union, therebyengaging in interference and coercion of its employees in the exercise of therights guaranteed by Section 7 of the Act. ,The General Counsel has argued that Respondent is guilty of aper seviola-tion of the Act because of its interrogation of employees with respect to theirunion'membership and interests.Since this conduct is not alleged as a violationin the complaint and because the point,as such, was not litigated, I make nofinding in the premises.IV.THE EFFEGr OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates andtend to leadto labor disputes burdening and obstructing conuiienceaiid the freeflow of commerce. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair laborpractices affecting commerce, it will be recommended that it cease and desisttherefrom and take certain affirmative action which I find is necessary to effectu-ate the policies of the Act.By promising employees benefits for the purpose of discouraging membershipin orassistance to the Union, Respondent has evinced a purpose and dispositionto thwart self-organization of its employees and deprive them of their rightsunderthe Act. In view of this, and of the other unfair labor practices hereinfound, there is, in my opinion, a likelihood not only that such acts may be re-peated but that other unfair labor practices may be resorted to by Respondentin an effort to prevent self-organization of its employees.To minimize thelikelihood of recurrent unfair labor practices and to assure the employees theenjoyment of their statutory rights, it will be recommended that the Respondentbe ordered to cease and desist from in any manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organization.Having found that Respondent discriminated against 38 employees,listed inAppendix A and Appendix B attached hereto, by selecting them for layoff andby laying them off, it will be recommended that Respondent make them wholefor any loss of pay each may have suffered by reason of such discrimination, andthat said loss of pay shall be computed on the basis of each calendar quarter orportion thereof during the period from December 8, 1948, to the date of his orher reinstatement or a proper offer of reinstatement, the quarterly periods,hereinafter called "quarters," to begin with the first day of January, April,July, and October, loss of pay to be determined by deducting from a sum equalto that which each would normally have earned for each quarter or portionthereof, net earnings, if any, in other employment during that period, earningsin one particular quarter to have no effect upon the back-pay liability for anyother quarter, and that Respondent be ordered to make available to the Boardupon request payroll and other records to facilitate the determination of theamount of back pay due.Having found that Respondent discriminated against 23 employees listed inAppendix B attached hereto, by selecting them as persons not to be reinstatedand by refusal and failure to reinstate them, it will be recommended that Re-spondent offer each of them immediate and full reinstatement to his or herformer or a substantially equivalent position without prejudice to his or herseniority and other rights and privileges.Itmay well be that no more than 8 of those named in the complaint andin Appendix A would have indiscriminatorily been laid off on or about December8, 1948, for legitimate business reasons and not reinstated until the time Re-spondent began hiring new employees about January 8 and 29, and March 5,1949, but as previously found, it is incumbent upon Respondent to disentanglethe consequences for which it was responsible from those from which it wasimmune and this it has failed to do. In view of this possibility, however, itis recommended that it be taken into consideration in determining the amountsof back pay due these employees, should their identity become established.On January 17, 1951, Dorothy Primrose and Cora La Luna returned postcards they had received enclosed with a form letter from Respondent statingin substance that they could not accept an` offer of employment until afterdisposition had been made of these proceedings, following which time they wouldgladly return to work.This form letter and the enclosed card have been de-scribed and a statement of the limited purpose for the reception of the letter CONNECTICUTCHEMICALRESEARCH CORPORATION195in evidence has been set forth.The letter contains no offer of employment,much less an unconditional offer of employment.It is no more than an in-quiry of availability.Yet the presence of the words"offer of employment"adroitly supplied by Respondent in the accompanying card was sufficient todelude Primrose and La Luna into the belief they actually had been offeredwork.Nevertheless,these two employees definitely informed Respondent theydid not wish employment on January 17, 1951. Consequently,Iam of theopinion that,and recommend that, regardless of their reason for not desiringtowork at the time,Primrose and La Luna should be denied back pay subse-quent to January 16,1951.However,since no actual offer of reinstatementhas been made to them and since their'lack of desire to work for Respondentwas conditional and temporary,I believe that it would effectuate the purposesand policies of the Act to order Respondent to offer Primrose and La Lunareinstatement and I so recommend.In the event that there is insufficient work for all of 23 employees listed inAppendix B who desire work, I recommend that Respondent be ordered todismiss allor as many persons newly hired after December 8, 1948,as it maybe necessary to dismiss in order to provide employment to which the employeesnamed in said appendix are entitled.Since many changes in the status andsituation of the employees involved have probably taken place during the past2%; years,itdoes not seem necessary at this date to recommend that Respond-ent be ordered to establish a preferential hiring list.However, it is recom-mended that the Board expressly reserve the right to modify any back payand reinstatement provisions that may become necessary by reason of changeof conditions and to make such supplements thereto as may hereafter becomenecessary in order to define or clarify their application to any particular setof circumstances not now appearing.Having also found that Respondent engaged in interference,restraint, andioercion,pf its employees in the exercise of the rights guaranteed in Section7 of the Act by promising them benefits for the purpose of discouraging mem-bership in and assistance to the Union,I shall recommend that Respondentto be ordered to cease and desist from such conduct.Upon the-basis of the foregoing findings of fact and upon the entire recordin the case,Imake the following :CONCLUSIONS OF LAW1District 50, UnitedAlineWorkers of America is a labor organizationwithin the meaning of Section (5) of the Act.2By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.By discriminating in regard to the hire and tenure of employment ofemployees,thereby discouraging membership in a labor organization,Respond-ent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) and 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication in this volume.]